 



    EXHIBIT 10.2           EXECUTION VERSION

 
LIMITED LIABILITY COMPANY AGREEMENT
of
Rhapsody America LLC
dated as of August 20, 2007,
among
RealNetworks, Inc.,
RealNetworks Digital Music of California, Inc.,
Viacom International Inc.
and
DMS Holdco Inc.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I

 
            Definitions and Usage

SECTION 1.01.
  Definitions     2  
SECTION 1.02.
  Terms and Usage Generally     16  
 
            ARTICLE II

 
            The Company

 
           
SECTION 2.01.
  Effectiveness of this Agreement     16  
SECTION 2.02.
  Formation and Qualification     16  
SECTION 2.03.
  Name     17  
SECTION 2.04.
  Term     17  
SECTION 2.05.
  Registered Agent and Registered Office     17  
SECTION 2.06.
  Purposes     17  
SECTION 2.07.
  Principal Office and Place of Business     17  
SECTION 2.08.
  Service Exclusivity     18  
SECTION 2.09.
  Annual Media Plan     18  
 
            ARTICLE III

 
            Members

 
           
SECTION 3.01.
  Admission of Members     18  
SECTION 3.02.
  Substitute Members and Additional Members     18  
SECTION 3.03.
  Powers of Members     19  
SECTION 3.04.
  Parent Guarantee     19  
 
            ARTICLE IV

 
            Contributions and Purchases

 
           
SECTION 4.01.
  Initial Contributions and Purchases     19  
SECTION 4.02.
  Additional Commitments     20  
SECTION 4.03.
  Reduction of Additional Commitments     20  
SECTION 4.04.
  Contribution Drawdown     20  
SECTION 4.05.
  Contribution Default     21  

- i - 



--------------------------------------------------------------------------------



 



                      Page
SECTION 4.06.
  Capital Loans     21  
 
            ARTICLE V

 
            Reports; Auditors

 
           
SECTION 5.01.
  Reports to Members     22  
SECTION 5.02.
  Reports to Lenders     23  
SECTION 5.03.
  Books and Records     23  
SECTION 5.04.
  Other Information     24  
SECTION 5.05.
  Auditors     24  
 
            ARTICLE VI

 
            Interests

 
           
SECTION 6.01.
  General     24  
SECTION 6.02.
  Issuance of Interests After the Effective Date     25  
SECTION 6.03.
  Repurchase of Interests after the Effective Date     25  
SECTION 6.04.
  Subsidiaries     25  
 
            ARTICLE VII

 
            Allocations and Other Tax Matters

 
           
SECTION 7.01.
  Allocations     25  
SECTION 7.02.
  Treatment of Company as Partnership     25  
SECTION 7.03.
  Tax Matters Member     25  
SECTION 7.04.
  Tax Returns, Tax Elections, Consistency     27  
SECTION 7.05.
  Withholding     28  
SECTION 7.06.
  Fiscal Year     28  
SECTION 7.07.
  Construction and References to Regulations     28  
 
            ARTICLE VIII

 
            Distributions

 
           
SECTION 8.01.
  Distributions     28  
SECTION 8.02.
  Tax Distributions     29  
SECTION 8.03.
  General Limitations     29  
SECTION 8.04.
  Distributions in Kind     29  

- ii - 



--------------------------------------------------------------------------------



 



                      Page ARTICLE IX

 
            Management of the Company

 
           
SECTION 9.01.
  Joint Committee     29  
SECTION 9.02.
  Joint Committee Meetings     30  
SECTION 9.03.
  Unanimous Approval     31  
SECTION 9.04.
  Contract Party Approval     33  
SECTION 9.05.
  Business Plans     34  
SECTION 9.06.
  Budgets     34  
SECTION 9.07.
  Failure to Approve the Annual Operating Budget     35  
SECTION 9.08.
  Impasse     37  
SECTION 9.09.
  Officers     38  
 
            ARTICLE X

 
            Transfers of Interests

 
           
SECTION 10.01.
  Restrictions on Transfers     40  
SECTION 10.02.
  Permitted Transfers     41  
SECTION 10.03.
  Put/Call Right     42  
SECTION 10.04.
  Tag-Along Right     47  
SECTION 10.05.
  Drag-Along Right/Right of First Refusal     48  
 
            ARTICLE XI

 
            Limitation on Liability, Exculpation

 
           
SECTION 11.01.
  Limitation on Liability     50  
SECTION 11.02.
  Exculpation of Covered Persons     50  
SECTION 11.03.
  Renunciation of Corporate Opportunities     51  
SECTION 11.04.
  Indemnification     52  
 
            ARTICLE XII

 
            Defaults; Withdrawal; Bankruptcy of a Member

 
           
SECTION 12.01.
  Events of Default     53  
SECTION 12.02.
  Events of Withdrawal     53  

- iii - 



--------------------------------------------------------------------------------



 



                      Page ARTICLE XIII

 
            Dissolution and Termination

 
           
SECTION 13.01.
  Dissolution     53  
SECTION 13.02.
  Winding Up of the Company     54  
SECTION 13.03.
  Distribution of Property     55  
SECTION 13.04.
  Claims of Members     55  
SECTION 13.05.
  Termination     55  
 
            ARTICLE XIV

 
            Miscellaneous

 
           
SECTION 14.01.
  Notices     55  
SECTION 14.02.
  No Third Party Beneficiaries     56  
SECTION 14.03.
  Waiver     56  
SECTION 14.04.
  Integration     56  
SECTION 14.05.
  Headings     56  
SECTION 14.06.
  Counterparts     56  
SECTION 14.07.
  Severability     56  
SECTION 14.08.
  Amendments and Modifications     57  
SECTION 14.09.
  Applicable Law     57  
SECTION 14.10.
  Dispute Resolution     57  
SECTION 14.11.
  Waiver of Jury Trial     57  
SECTION 14.12.
  Confidentiality     57  
SECTION 14.13.
  Publicity     58  
SECTION 14.14.
  Absence of Presumption     58  
SECTION 14.15.
  Expenses     58  
 
            Schedules Schedule 1 — Initial Cash Contributions Schedule 2 —
Initial Business Plan Schedule 3 — (Reserved) Schedule 4 — Members, Interests
and Participation Percentages Schedule 5 — Initial Member Representatives
Schedule 6 — Initial Executive Officers Schedule 7 — Notices Schedule 8 — MTVN
Preferred Return Portion Examples Schedule 9 — Dispute Resolution
 
           
Exhibits
            Exhibit A — Form of Adoption Agreement Exhibit B — Form of Capital
Loan Promissory Note Exhibit C — Form of Budget Loan Promissory Note Exhibit D —
MTVN Note

- iv - 



--------------------------------------------------------------------------------



 



     LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of Rhapsody America
LLC, a Delaware limited liability company (the “Company”) dated as of August 20,
2007, among RealNetworks, Inc., a Washington corporation (“RN Parent”),
RealNetworks Digital Music of California, Inc., a California corporation (“RN
Sub”), Viacom International Inc., a Delaware corporation (“MTVN Parent”), on
behalf of its MTV Networks Division (“MTVN”), and DMS Holdco Inc., a Delaware
corporation (“MTVN Sub” and together with RN Sub, the “Initial Members”).
Preliminary Statement
          WHEREAS, RN Sub is a wholly owned subsidiary of RN Parent and MTVN Sub
is a wholly owned subsidiary of MTVN Parent;
          WHEREAS, RN Parent formed the Company as a Delaware limited liability
company pursuant to the Delaware Limited Liability Company Act, 6 Del. C.
§§18-101 et seq. (the “Delaware Act”) by filing a Certificate of Formation of
the Company with the office of the Secretary of State of the State of Delaware
on August 16, 2007 as the vehicle for the joint venture described in this
Agreement;
          WHEREAS, RN Parent, RN Sub, MTVN Parent, MTVN Sub and the Company are
parties to the Transaction, Contribution and Purchase Agreement, dated as of the
date hereof, (the “Transaction, Contribution and Purchase Agreement”) to effect
the transfer and contribution of certain assets to the Company and to establish
certain other terms and conditions of the launch of the joint venture;
          WHEREAS, RN Parent and the Company have entered into an Audio Music
Service Brand and Content License and Distribution Agreement (the “RN Brand and
Content Agreement”), dated as of the date hereof, pursuant to which, on the date
hereof, RN Parent shall license certain content, programming and branding to the
Company in support of the operation and promotion of the joint venture;
          WHEREAS, MTVN Parent and the Company have entered into an Audio Music
Service Brand and Content License, Distribution and Advertising Agreement (the
“MTVN Brand and Content Agreement”), dated as of the date hereof, pursuant to
which, on the date hereof, MTVN Parent shall license certain content,
programming and branding and sell advertising and marketing to the Company in
support of the operation and promotion the joint venture;
          WHEREAS, MTVN Parent and the Company have entered into an URGE Brand
and Content License Agreement (the “URGE Brand and Content Agreement”), dated as
of the date hereof, pursuant to which, on the date hereof, MTVN Parent shall
license certain content, programming and branding to the Company in support of
the operation and promotion the joint venture;

 



--------------------------------------------------------------------------------



 



          WHEREAS, RN Parent and the Company have entered into a RN-Venture
License and Services Agreement (the “RN License and Services Agreement”), dated
as of the date hereof, pursuant to which, on the date hereof, RN Parent shall
provide certain technology licenses and services to the Company in support of
the operation of the Company;
          WHEREAS, RN Parent, MTVN Parent and the Company have entered into a
Rhapsody Web Services Agreement (the “Web Services Agreement”), dated as of the
date hereof, pursuant to which, on the date hereof, RN Parent, MTVN Parent and
the Company shall use certain services to power certain digital audio music
services;
          WHEREAS, MTVN Parent and the Company have entered into a
Viacom-Venture Services Agreement (the “Viacom Services Agreement”), dated as of
the date hereof, pursuant to which, on the date hereof, MTVN Parent shall
provide certain services to the Company;
          WHEREAS, RN Parent and MTVN Parent have entered into a Stockholder
Agreement (the “Stockholder Agreement”), dated as of the date hereof, pursuant
to which, upon the occurrence of certain conditions specified therein, certain
terms and conditions concerning registration, access to information rights and
standstill and transfer restrictions relating to equity securities of RN Parent
beneficially owned by MTVN Parent and certain other matters shall become
effective; and
          WHEREAS, RN Parent, RN Sub, MTVN Parent and MTVN Sub desire to enter
into this Agreement to set forth certain agreements relating to the ownership,
management and operation of the Company;
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
Definitions and Usage
          SECTION 1.01. Definitions. (a) The following terms shall have the
meanings set forth below for purposes of this Agreement:
          “Additional Venture Services” has the meaning assigned in the MTVN
Brand and Content Agreement.
          “Additional Member” means any Person admitted as a Member of the
Company pursuant to Section 3.02 in connection with the issuance of Interests to
such Person.
          “Adjusted RN Parent Enterprise Value” means, at any date, the RN
Parent Enterprise Value at such date, adjusted to reflect any non-operating
liabilities and assets of RN Parent (on a consolidated basis), including pending
lawsuits, underfunded pension

2



--------------------------------------------------------------------------------



 



liabilities, minority interests and pending asset sales or acquisitions and any
Indebtedness but only the pro rata portion of the Indebtedness of RN Parent’s
majority or minority-owned subsidiaries based on RN Parent’s percentage
ownership of such subsidiaries and any cash and Cash Equivalents but only the
pro rata portion of the cash and Cash Equivalents of RN Parent’s majority or
minority-owned subsidiaries based on RN Parent’s percentage ownership of such
subsidiaries.
          “Adoption Agreement” means an agreement, substantially in the form of
Exhibit A, confirming the agreement of a Person to be bound by the terms and
provisions of this Agreement.
          “Affiliate” of any specified Person means any other Person directly or
indirectly Controlling, Controlled by or under direct or indirect common Control
with such specified Person; provided, that the Company and its subsidiaries
shall not be deemed to be an Affiliate of any Member or Parent, and provided,
further, that “Affiliate”, when used with respect to MTVN Sub or MTVN Parent or
any of their Affiliates, shall only mean Viacom Inc., a Delaware corporation,
and any direct or indirect subsidiaries of Viacom Inc. and shall not include any
direct or indirect stockholder of Viacom Inc. or any of their Affiliates other
than Viacom Inc. and any direct or indirect subsidiaries of Viacom Inc.
          “Aggregate Loan Cap” means $[ * ].
          “Annual Media Plan” has the meaning assigned in the MTVN Brand and
Content Agreement.
          “B2C Audio Music Service” has the meaning assigned in the MTVN Brand
and Content Agreement.
          “Bankruptcy” of a Person means the occurrence of an event where such
Person (i) admits in writing its inability to pay its debts as they become due,
fails to satisfy any enforceable, final and material judgment against it, or
otherwise ceases operations of its business in the ordinary course, (ii) is
adjudicated bankrupt or becomes insolvent, (iii) winds up or liquidates its
business voluntarily or otherwise, (iv) applies for, consents to or suffers the
appointment of, or the taking of possession of by, a receiver, custodian,
assignee, trustee, liquidator or similar fiduciary of itself or of all or any
substantial portion of its assets, (v) makes a general assignment for the
benefit of creditors other than in the ordinary course of financing its ongoing
operations, (vi) commences a voluntary case under any state bankruptcy law or
the Bankruptcy Code, (vii) files a petition seeking to take advantage of any
other law providing for the relief of debtors, (viii) acquiesces to, or fails to
have dismissed, within 30 days, any petition filed against it in any involuntary
case pursuant to such bankruptcy laws and/or (ix) takes any action for the
purpose of effecting any of the foregoing. This definition of “Bankruptcy” is
intended to replace the bankruptcy-related events set forth in Sections 18-304
of the Delaware Act.
          “Bankruptcy Code” means the United States Bankruptcy Code of 1978.
 
[ * ] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

3



--------------------------------------------------------------------------------



 



          “Beneficial Owner” and “Beneficial Ownership” and words of similar
import have the meaning assigned to such terms in Rule 13d-3 and Rule 13d-5
promulgated under the Exchange Act and a Person’s Beneficial Ownership of
securities shall be calculated in accordance with the provisions of such Rules.
          “Budget Loan Interest Rate” as of any date of determination means an
interest rate that is no greater than the lowest rate of any Member’s Parent, as
evidenced by each Parent’s then current revolving credit facility, or if no
Parent has a revolving credit facility in place, then the Three-Month LIBOR as
of such date of determination.
          “Business” means the creation and management of the (i) B2C Audio
Music Service, (ii) Additional Venture Services and (iii) the services provided
by the Company to MTVN Parent pursuant to the Web Services Agreement..
          “Business Day” means any day other than a Saturday, a Sunday or a U.S.
Federal holiday.
          “Capital Expenditures” means for any period, with respect to the
Company, the aggregate of all expenditures during such period to the extent
appropriately capitalized in accordance with GAAP, including those for the
acquisition or leasing (pursuant to a Capital Lease Obligation) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period).
          “Capital Lease Obligation” means, at the time any determination is to
be made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on the Company’s balance sheet in
accordance with GAAP.
          “Capital Loan Interest Rate” as of any date of determination means an
interest rate that is no greater than the lowest rate of any Member’s Parent, as
evidenced by each Parent’s then current revolving credit facility, or if no
Parent has a revolving credit facility in place, then the Three-Month LIBOR as
of such date of determination.
          “Carry-Over Budget Ratio” as of any date of determination means the
lesser of (x) [ * ]% and (y) the ratio of the actual Revenue of the Company for
the most recently completed Fiscal Year as set forth in the audited financial
statements of the Company over the projected Revenue for such Fiscal Year as set
forth in the Company’s most recently approved Business Plan.
          “Cash Equivalents” means cash equivalents and short-term investments
as defined under GAAP and long-term investments in liquid marketable securities
with maturities of five years or less purchased and held for cash management
purposes.
          “Change of Control” with respect to RN Parent means (i) any Person or
Group (other than Robert Glaser), at any point in time, acquiring, having
acquired or
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

4



--------------------------------------------------------------------------------



 



otherwise having Beneficial Ownership of more than the greater of (A) 35% of the
Voting Stock of RN Parent or any resulting parent company of RN Parent and
(B) one share more than the number of shares of Voting Stock of RN Parent or any
resulting parent company of RN Parent then Beneficially Owned by Robert Glaser,
or (ii) any direct or indirect acquisition or purchase, in one transaction or a
series of transactions, of assets (including equity securities of any subsidiary
of RN Parent) or businesses that, taken together with all dividends paid by RN
Parent during the period beginning 12 months prior to the earliest of such
transaction and ending on the date of the latest of such transaction, represent
60% or more of the revenues, net income or assets, calculated as if any such
dividends had not been paid, of RN Parent and its subsidiaries, taken as a
whole, or (iii) any direct or indirect acquisition or purchase or otherwise
having Beneficial Ownership, at any point in time, in one transaction or a
series of transactions, through a tender offer, exchange offer or otherwise, of
more than the greater of (A) 35% of the Voting Stock of RN Parent and (B) one
share more than the number of shares of Voting Stock of RN Parent then
Beneficially Owned by Robert Glaser or (iv) any merger, consolidation, business
combination, recapitalization, liquidation, dissolution, joint venture, binding
share exchange or similar transaction involving RN Parent or any of its
subsidiaries pursuant to which, or after which, any Person or the shareholders
of any Person or Group (other than Robert Glaser) would own, at any point in
time, more than the greater of (A) 35% of the Voting Stock of RN Parent or of
any resulting parent company of RN Parent and (B) one share more than the number
of shares of Voting Stock of RN Parent or any resulting parent company of RN
Parent then Beneficially Owned by Robert Glaser.
          “Closing” means the closing pursuant to Section 2.04 of the
Transaction, Contribution and Purchase Agreement.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Common Stock” means the common stock, par value $0.001 per share, of
RN Parent.
          “Consolidated Current Assets” means, at any date, all amounts (other
than cash and Cash Equivalents) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any similar caption) on
the Company’s consolidated balance sheet at such date.
          “Consolidated Current Liabilities” means, at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any similar caption) on the Company’s consolidated
balance sheet at such date, but excluding the current portion of any
Indebtedness.
          “Consolidated Working Capital” means, at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.

5



--------------------------------------------------------------------------------



 



          “Contribution” means, with respect to any Member, any contribution
made by such Member to the Company pursuant to Section 4.01, Section 4.02,
Section 4.05(b) or Section 4.06(a).
          “Control”, means, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through ownership of securities or
partnership, membership, limited liability company, or other ownership
interests, by contract or otherwise and the terms “Controlling” and “Controlled”
have meanings correlative to the foregoing.
          “Corporate Opportunity” means an investment or business opportunity or
prospective economic advantage in which the Company could, but for the
provisions of Section 11.03, have an interest or expectancy.
          “Covered Person” means (i) each Member, (ii) each Affiliate of a
Member (including each Parent), (iii) each Member Representative, (iv) each
officer, director, shareholder, partner, employee, member, manager,
representative, agent or trustee of a Member or of an Affiliate of a Member,
excluding any such Person who is an employee of the Company or any subsidiary of
the Company and (v) each officer of the Company or any subsidiary of the
Company. For the avoidance of doubt, Member Representatives shall not be deemed
to be officers of the Company.
          “Effective Date” means the date of this Agreement.
          “Equity Rights” means, with respect to any Person, securities or
obligations convertible into or exercisable or exchangeable for, or giving any
other Person any right to subscribe for or acquire, or any options, calls,
warrants, performance awards, units, dividend equivalent awards, deferred
rights, “phantom” stock rights or commitments relating to, or any stock
appreciation right or other instrument the value of which is determined in whole
or in part by reference to the market price or value of or which has the right
to vote with, shares of capital stock, or other voting securities or equity
interests of such first Person.
          “Exchange Act” means the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder, as amended.
          “Extraordinary Transaction” means any of the following:
     (A) any extraordinary or special cash or non-cash distribution or dividend;
     (B) any extraordinary repurchase, redemption or other acquisition of RN
Parent Equity (it being understood, however, that neither (i) stock repurchase
programs, which shall not exceed a percentage of RN Parent’s equity during any
twelve (12) month period (calculated based on the number of outstanding shares
of RN Parent’s equity on the first day of such period), which, when taken
together with all repurchases in accordance with clause (ii) below, shall not
exceed 15% nor (ii)

6



--------------------------------------------------------------------------------



 



repurchases of stock from RN Parent’s employees or directors or former employees
or directors which shall not exceed a percentage of RN Parent’s equity during
any twelve (12) month period (calculated based on the number of outstanding
shares of RN Parent’s equity on the first day of such period), which, when taken
together with all stock repurchase programs in accordance with clause (i) above,
shall not exceed 15% nor (iii) purchases or acquisitions of stock required by an
employee or director stock ownership or other benefit plan of RN Parent shall be
deemed to be “extraordinary”);
     (C) any incurrence of Indebtedness in excess of 20% or more of the revenues
or assets of RN Parent and its subsidiaries, taken as a whole; or
     (D) or any direct or indirect sale or disposition, in one transaction or a
series of related transactions, of assets (including equity securities of any
subsidiary of RN Parent) or businesses that constitute 25% or more of the
revenues, net income or assets of RN Parent and its subsidiaries, taken as a
whole.
          “Financial Test Operating Budget” with respect to any Fiscal Year
means the approved Annual Operating Budget for such Fiscal Year or, if there was
not an approved Annual Operating Budget for such Fiscal Year, then the
Carry-Over Annual Operating Budget that would have applied to such Fiscal Year
(regardless of whether RN Sub elected a RN Annual Operating Budget for such
Fiscal Year).
          “Free Cash Flow” means for any period, the excess, if any, of (i) the
sum, without duplication, of (x) Fully Burdened Operating Profit/Loss for such
period, (y) the amount of all Non-Cash Charges deducted in arriving at such
Fully Burdened Operating Profit/Loss, and (z) changes in Consolidated Working
Capital for such period over (ii) the aggregate amount actually paid in cash
during such period on account of Capital Expenditures.
          “Fully Burdened Operating Profit/Loss” means, (A) for any completed
period, the aggregate net income (or loss) on a consolidated basis, determined
in accordance with GAAP, and (B) for any budgeted period, the aggregate net
income (or loss) on a consolidated basis projected for such period, determined
in accordance with GAAP; provided, however, that if any budgeted figure is not
prepared in accordance with GAAP, then for purposes of this definition, such
figure shall be adjusted to most closely reflect GAAP.
          “Fully Diluted Shares Outstanding” means, at any date, (i) the total
number of basic shares outstanding as indicated in RN Parent’s most recently
filed annual report on Form 10-K or quarterly report on Form 10-Q, as the case
may be, plus (ii) the total number of common shares that would be issued as a
result of the exercise of all in-the-money options then outstanding, less
(iii) the total number of common shares deemed

7



--------------------------------------------------------------------------------



 



to be repurchased using the proceeds from exercise of in-the-money options as
described in (ii) above, at the market price of the Common Stock at such date.
          “GAAP” means generally accepted accounting principles in the United
States.
          “Group” has the meaning assigned to such term in Section 13(d)(3) of
the Exchange Act.
          “Hedging Obligations” means, with respect to any Person, the
obligations of such Person under (i) interest rate swap agreements, interest
rate cap agreements and interest rate collar agreements, (ii) interest rate
option agreements, foreign currency exchange agreements, foreign currency swap
agreements and (iii) other agreements or arrangements designed to protect such
Person against fluctuations in interest and currency exchange rates.
          “Indebtedness” of any Person means, without duplication, (i) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments or letters of credit (or reimbursement
agreements in respect thereof) or banker’s acceptances, (iii) all obligations of
such Person upon which interest charges are customarily paid, (iv) all
obligations representing any Hedging Obligations, (v) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of business)
and (vi) all capital lease obligations of such Person, in each case if and to
the extent any of the preceding items (other than in the case of letters of
credit and Hedging Obligations) would appear as a liability upon such Person’s
balance sheet prepared in accordance with GAAP. In addition, the term
“Indebtedness” shall include (A) the Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor, (B) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (C) all guarantees by such Person of
Indebtedness of others and (D) all Indebtedness of any other entity to the
extent required to be included under GAAP in such Person’s consolidated balance
sheet; provided further that Indebtedness shall not include any Permitted Liens.
          “Interests” means the limited liability company interests of the
Company.
          “Investment Bank” means a nationally recognized investment bank.
          “License and Services Agreements” means, collectively, (i) the RN
Brand and Content Agreement, (ii) the MTVN Brand and Content Agreement,
(iii) the URGE

8



--------------------------------------------------------------------------------



 



Brand and Content Agreement, (iv) the RN License and Services Agreement, (v) the
Web Services Agreement and (vi) the Viacom Services Agreement.
          “Lien” means any pledge, encumbrance, security interest, purchase
option, call or similar right.
          “Liquid” means a security that (i) is listed or quoted on the New York
Stock Exchange, the NASDAQ, the American Stock Exchange or the Main Market of
the London Stock Exchange, (ii) has an average weekly trading volume on any such
stock exchange or trading system (determined over the preceding two complete
calendar quarters) at least equal to the amount of such security to be delivered
to MTVN Sub and its Affiliates and (iii) is freely Transferable (including under
an effective resale shelf registration statement where MTVN Sub has rights
substantially equivalent to those under Article II of the Stockholder Agreement
or, in respect of which, the holder has the right to demand the preparation and
filing of such a registration statement under the Securities Act and other
rights substantially equivalent to those under such Article II).
          “Market Value of RN Parent Equity” means, at any date, the product of
(i) the Volume Weighted Average Price of the Common Stock over the 45
trading-day period immediately prior to such date and (ii) the Fully Diluted
Shares Outstanding at such date.
          “Member” means any Initial Member, Additional Member or Substitute
Member, in each case for so long as such Person continues to be a member of the
Company.
          “MTVN Note” means a promissory note of MTVN Sub and MTVN Parent
attached as Exhibit D hereto.
          “MTVN Preferred Return Portion” means, at any time with respect to an
amount,
     (i) if such amount is less than $115 million, then such amount;
     (ii) if such amount is greater than or equal to $115 million and less than
$345 million, then the sum of:
     (A) $115 million; and
     (B) one-half of the excess of such amount over $115 million;
     (iii) if such amount is greater than or equal to $345 million and less than
$460 million, then $230 million;

9



--------------------------------------------------------------------------------



 



     (iv) if such amount is greater than or equal to $460 million, then the sum
of:
     (A) $230 million; and
     (B) the product of the Participation Percentage of MTVN Sub and its
Affiliates’ Interests at such time and the excess of such amount over
$460 million;
     provided, however, that, upon a Transfer of the Interests of MTVN Sub and
its Affiliates (other than to an Affiliate or Affiliates of MTVN Sub) in
accordance with Article X hereof, MTVN Preferred Return Portion shall thereafter
mean, at any time with respect to an amount:
     (i) if such amount is less than $115 million, then such amount;
     (ii) if such amount is greater than or equal to $115 million and less than
$230 million, then $115 million;
     (iii) if such amount is greater than or equal to $230 million and less than
$460 million, then the sum of:
     (A) $115 million; and
     (B) the product of the Participation Percentage of such Transferee’s and
its Affiliates’ Interests at such time and the excess of such amount over
$230 million;
     (iv) if such amount is greater than or equal to $460 million and less than
$805 million, then the sum of:
     (A) $115 million;
     (B) the product of the Participation Percentage of such Transferee’s and
its Affiliates’ Interests at such time and $230 million; and
     (C) one third of the excess of such amount over $460 million;
     (v) if such amount is greater than or equal to $805 million, then the sum
of:
     (A) $230 million;
     (B) the product of the Participation Percentage of such Transferee’s and
its Affiliates’ Interests at such time and $230 million; and

10



--------------------------------------------------------------------------------



 



     (C) the product of the Participation Percentage of such Transferee’s and
its Affiliates’ Interests at such time and the excess of such amount over
$805 million.
          For the avoidance of doubt and as examples of the foregoing
calculation, the MTVN Preferred Return Portion with respect to certain amounts
are set forth in Schedule 8.
          In the event of a issuance of Interests pursuant to Section 6.02(b) in
connection with a Contribution Default, the MTVN Preferred Return Portion shall
be equitably adjusted in order to achieve the intent of the parties.
          “Music Group” means, with respect to RN Sub, the “RN Music Group” as
such term is defined in the RN Brand and Content Agreement, and with respect to
MTVN Sub, the “MTVN Music Group” as such term is defined in the MTVN Brand and
Content Agreement.
          “NASDAQ” means The NASDAQ Stock Market, Inc.
          “Non-Cash Charges” means for any period the sum of (i) depreciation,
amortization (including amortization of goodwill and other intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) for such period to the extent that such depreciation, amortization and
other non-cash expenses were deducted in computing Fully Burdened Operating
Profit/Loss for such period and (ii) other non-cash charges from employee
compensation expenses arising from the issuance of stock, options to purchase
stock, deferral and stock appreciation rights, employer matching contributions
pursuant to any employee stock ownership plan (excluding any such expenses which
relate to options or rights which, at the option of the holders thereof, may be
settled in cash) for such period to the extent that such non-cash charges were
deducted in computing Fully Burdened Operating Profit/Loss for such period.
          “Non-Voting Equity” means a class of equity securities of RN Parent
which (i) has no voting rights (other than customary class voting rights on
amendments to terms that affect the rights, privileges and preferences of such
class and voting rights required by law), (ii) otherwise has dividend,
distribution, liquidation and other economic rights identical to the Common
Stock and (iii) will automatically convert into shares of Common Stock at a
fixed 1:1 exchange ratio (subject to adjustment to reflect any stock split,
stock dividend or similar transaction) on the earliest to occur of (A) at such
time as MTVN Sub Transfers such shares to a third party, (B) at such time as any
Person commences a tender offer or exchange offer for the shares of Common Stock
without

11



--------------------------------------------------------------------------------



 



making a concurrent offer on the same terms for the Non-Voting Equity (or
otherwise agreeing to accept tenders of Non-Voting Equity), provided that such
shares shall automatically revert to Non-Voting Equity if such shares are
withdrawn from or not accepted in such tender offer or exchange offer, or
(C) immediately prior to the effective time of any merger, consolidation or
binding share exchange applicable to shares of Common Stock.
          “Parent” means (i) in the case of RN Sub, RN Parent, (ii) in the case
of MTVN Sub, MTVN Parent, (iii) in the case of any Additional Member or
Substitute Member, such Member’s direct or indirect ultimate parent at the time
such Member becomes a member of the Company (except to the extent such
Additional Member or Substitute Member is an Affiliate of MTVN Parent in which
case the Parent of such Additional Member or Substitute Member shall continue to
mean MTVN Parent) or (iv) in the case of a Transfer of a Member in accordance
with Article X (other than to an Affiliate of such Member), the new direct or
indirect ultimate parent of such Member at the time of such Transfer.
          “Permitted Liens” means, collectively, (i) all statutory or other
Liens for taxes or assessments which are not yet due or the validity of which is
being contested in good faith by appropriate proceedings, (ii) all mechanics’,
materialmen’s, carriers’, workers’ and repairers’ Liens, and other similar Liens
imposed by law, incurred in the ordinary course of business, which allege unpaid
amounts that are less than 30 days delinquent or which are being contested in
good faith by appropriate proceedings, and (iii) all other Liens which do not
materially detract from or materially interfere with the marketability, value or
present use of the asset subject thereto or affected thereby.
          “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, governmental authority or other entity.
          “Regulations” means the Income Tax Regulations promulgated under the
Code, as amended from time to time.
          “Revenue” means, (A) for any completed period, receipts obtained by
operating the business of the Company (other than those attributable to the
Contributions of any Member or the proceeds from the issuance of any
Indebtedness of the Company), determined in accordance with GAAP and (B) for any
budgeted period, the receipts projected to be obtained by operating the business
of the Company (other than those attributable to the Contributions of any Member
or the proceeds from the issuance of any Indebtedness of the Company),
determined in accordance with GAAP; provided, however, that if any budgeted
figure is not prepared in accordance with GAAP, then for purposes of this
definition, such figure shall be adjusted to most closely reflect GAAP.
          “RN Parent Enterprise Value” means, at any date, (i) the Market Value
of RN Parent Equity at such date, plus (ii) the Indebtedness of RN Parent at
such date, plus (iii) the stated liquidation preference of any preferred stock
of RN Parent then outstanding, if any, less (iv) the cash and Cash Equivalents
of RN Parent at such date.

12



--------------------------------------------------------------------------------



 



          “RN Parent Equity” means the Common Stock and Non-Voting Equity.
          “Sale Transaction” means (i) any merger, consolidation or binding
share exchange with a third party to which RN Parent or MTVN Parent (or any
direct or indirect parent of MTVN Parent) is a party, (ii) any sale or other
disposition of equity securities or sale or other disposition of all or
substantially all of the assets of RN Parent or MTVN Parent (or any direct or
indirect parent of MTVN Parent) or (iii) any transaction involving all or
substantially all of the assets of a Member’s Music Group.
          “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, as amended.
          “Substitute Member” means any Person admitted as a Member of the
Company pursuant to Section 3.02 in connection with the Transfer of
then-existing Interests owned by a Member to such Person.
          “Territory” means the United States and the territories and
possessions thereof.
          “Three-Month LIBOR” means, as of any date, the British Bankers’
Association London Interbank Offered Rate for deposits in U.S. dollars for a
period of three months as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
such date.
          “Transaction Documents” means, collectively, (i) this Agreement,
(ii) the Transaction, Contribution and Purchase Agreement, (iii) the RN Brand
and Content Agreement, (iv) the MTVN Brand and Content Agreement, (v) the RN
License and Services Agreement, (vi) the Web Services Agreement, (vii) the
Viacom Services Agreement and (viii) the Stockholder Agreement.
          “Transfer” means any sale, assignment, transfer, exchange, gift,
bequest, pledge, hypothecation, distribution, spin-off, split-off, disposition,
encumbrance or other cessation of interest, direct or indirect, in whole or in
part, by operation of law or otherwise, and shall include all matters deemed to
constitute a Transfer under Section 10.01(a); provided, however, that a Transfer
shall not include a Sale Transaction. The terms “Transferred”, “Transferring”,
“Transferor” and “Transferee” have meanings correlative to the foregoing.
          “Volume Weighted Average Price” over any period means, with respect to
the Common Stock, the volume weighted average price per share for the entire
applicable period on the principal national securities market or exchange on
which the Common Stock is listed or quoted.
          “Voting Stock” of any Person means securities having the right to vote
generally in any election of directors of such Person or any securities
convertible into or exercisable or exchangeable for any securities having such
right. For purposes of calculating an amount of Voting Stock and determining
whether a Change of Control has

13



--------------------------------------------------------------------------------



 



occurred, if any such shares carry more or fewer than one vote per share they
shall be counted as a number of shares equal to the number of votes.
          (b) The following terms are defined in the Section of this Agreement
set forth below.

    Defined in Term   Section “Additional Cash Contributions”   4.02(a)
“Adjusted Proposed Appraised Value”   10.03(g)(i) “Agreement”   Preamble “Annual
Operating Budget”   9.06(b) “Appraised Value”   10.03(g) “Bankrupt Member”  
13.01(c)(v) “Beneficial Economic Rights”   10.02(b) “Budget Approval Failure”  
9.07(a) “Budget Financial Tests”   9.07(a) “Budget Loan”   9.07(b)(ii) “Business
Plan”   9.05(b) “Call Notice”   10.03(a) “Call Price”   10.03(a) “Capital Loan”
  4.06(a) “Carry-Over Annual Operating Budget”   9.07(c)(i) “Cash Cap”  
10.03(d) “CFO”   9.09(c) “Company”   Preamble “Contract Party Approval”   9.04
“Contribution Cap”   4.02(a) “Contribution Default”   4.05(a) “Deemed
Incorporation”   10.03(g)(v) “Defaulting Member”   12.01(b) “Delaware Act”  
Recitals “Drag-Along Notice”   10.05(a) “Drag-Along Price”   10.05(a)
“Drag-Along Purchaser”   10.05(a) “Drag-Along Right”   10.05(a) “Drag-Along
Terms”   10.05(a) “Drawdown Date”   4.04 “Drawdown Notice”   4.04 “Extended Put
Notice Period”   10.03(b)(i)(A) “Event of Default”   12.01(a) “Fiscal Year”  
7.06 “GM”   9.09(c) “GM Financial Tests”   9.09(f) “Impasse”   9.08(d) “Impasse
Financial Tests”   9.08(d)

14



--------------------------------------------------------------------------------



 



    Defined in Term   Section “Initial Appraised Value”   10.03(g)(i) “Initial
Asset Contribution”   4.01(a) “Initial Business Plan”   9.05(a) “Initial Cash
Contribution   4.01(b) “Initial Members”   Preamble “Liability Cap”  
9.07(b)(ii) “Joint Committee”   9.01(a) “Member Representatives”   9.01(b)
“MTVN”   Preamble “MTVN Sub”   Preamble “MTVN Brand and Content Agreement”  
Recitals “MTVN Note Value”   10.03(a) “MTVN Parent”   Preamble “New Capital
Contributions”   4.06(a) “Participation Percentage”   6.01 “Participation
Period”   10.03(f) “Pricing Period”   10.03(f) “Put/Call” Closing   10.03(h)
“Put Notice   10.03(b) “Put Price   10.03(b) “Quarterly Business Reviews”  
9.02(a) “Restricted Period”   10.02(b) “Right of First Refusal”   10.05(b) “RN
Annual Operating Budget”   9.07(b)(ii) “RN Brand and Content Agreement”  
Recitals “RN Executive”   9.09(h) “RN License and Services Agreement”   Recitals
“RN Parent”   Preamble “RN Sub”   Preamble “Stock Cap”   10.03(f) “Stockholder
Agreement”   Recitals “Stub Period”   9.05(a) “Tag-Along Notice”   10.04(a)
“Tag-Along Terms”   10.04(a) “Tax Distribution”   8.02 “Tax Matters Member”  
7.03(b) “Term”   2.04 “Third Appraiser”   10.03(g)(i) “Transaction, Contribution
and Purchase Agreement”   Recitals “Unanimous Approval”   9.03 “URGE Brand and
Content Agreement”   Recitals “Valuation Date”   10.03(g)(iv) “Viacom Services
Agreement”   Recitals “Web Services Agreement”   Preamble

15



--------------------------------------------------------------------------------



 



          SECTION 1.02. Terms and Usage Generally. (a) The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. All references herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be deemed to be
references to Articles and Sections of, Annexes and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. All Annexes, Exhibits
and Schedules attached hereto shall be deemed incorporated herein as if set
forth in full herein. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “or” shall not be exclusive. The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”. References to a Person are
also to its permitted successors and permitted assigns. Unless otherwise
expressly provided herein, any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.
          (b) As used in this Agreement, unless otherwise expressly specified
herein, any allocation or distribution to be made among Interests or Members “on
a pro rata basis” or “ratably” shall be made in proportion to the relative
Participation Percentages attributable to the Interests of such Members, in each
case determined immediately prior to the transaction with respect to which such
allocation is being made.
          (c) All accounting terms not defined in this Agreement shall have the
meanings determined by GAAP as in effect from time to time.
ARTICLE II
The Company
          SECTION 2.01. Effectiveness of this Agreement. This Agreement
constitutes the limited liability company agreement (as defined in the Delaware
Act) of the Company and shall become effective at the time of the Closing on the
Effective Date.
          SECTION 2.02. Formation and Qualification. (a) Pursuant to the
provisions of the Delaware Act, the Company was formed on August 16, 2007, by
the filing in the Office of the Secretary of State of the State of Delaware of a
certificate of formation (which filing is hereby approved and ratified in all
respects). The Company shall file and record any amendments or restatements to
the certificate of formation of the Company. The Company shall be qualified in
any jurisdiction in which the Company conducts business where such qualification
is required. The Company shall also file all

16



--------------------------------------------------------------------------------



 



other documents as may be required or appropriate under the laws of the State of
Delaware and of any other jurisdiction in which the Company may conduct
business. The Company shall, on request, provide any Member with copies of each
such document as filed and recorded.
          (b) Each officer of the Company appointed by the Joint Committee
pursuant to Section 9.09(a) is hereby designated as an “authorized person”,
within the meaning of Section 18-201 of the Delaware Act, to execute, deliver
and file, or cause the execution, delivery and filing of, all certificates,
notices or other instruments (and any amendments and/or restatements thereof)
required or permitted by the Delaware Act to be filed in the office of the
Secretary of State of the State of Delaware and any other certificates, notices
or other instruments (and any amendments or restatements thereof) necessary for
the Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business and where such qualification is required.
          SECTION 2.03. Name. The name of the Company is Rhapsody America LLC.
The Joint Committee, with Unanimous Approval in accordance with Section 9.03,
may change the name of the Company or adopt such trade or fictitious names as it
may determine from time to time.
          SECTION 2.04. Term. The term of the Company began on the date the
certificate of formation of the Company became effective, and the Company shall
have a term of 99 years (the “Term”), unless sooner dissolved pursuant to
Article XIII.
          SECTION 2.05. Registered Agent and Registered Office. The name of the
registered agent for service of process is Corporation Service Company, and the
address of the registered agent and the address of the registered office in the
State of Delaware is 2711 Centerville Road, Suite 400, Wilmington, DE 19808, New
Castle County. Such office and such agent may be changed from time to time by
the Joint Committee consistent with the requirements of the Delaware Act.
          SECTION 2.06. Purposes. The Company has been formed for the object and
purpose of, and the nature of the business to be conducted and promoted by the
Company is, engaging in the Business in the Territory and any other lawful act
or activity that the Joint Committee, with Unanimous Approval in accordance with
Section 9.03, may from time to time determine and for which limited liability
companies may be formed under the Delaware Act, including engaging in any and
all activities necessary or incidental to the foregoing..
          SECTION 2.07. Principal Office and Place of Business. The principal
office and place of business of the Company shall be 2601 Elliott Avenue,
Suite 1000, Seattle, Washington 98121. The distribution activities of the
Company shall be conducted in the Territory. The Joint Committee may change the
Company’s principal office or place of business at any time and may establish
other offices or places of business at other locations.

17



--------------------------------------------------------------------------------



 



          SECTION 2.08. Service Exclusivity. Each Member’s Parent shall, in the
case of MTVN Parent, comply with the Article 3 of the MTVN Brand and Content
Agreement and in the case of RN Parent, comply with Article 3 of the RN Brand
and Content Agreement.
          SECTION 2.09. Annual Media Plan. The Annual Media Plan shall be
subject to the approval of MTVN Sub.
ARTICLE III
Members
          SECTION 3.01. Admission of Members. On the Effective Date, without the
need for any further action of any Person, the sole Members of the Company shall
be the Initial Members, and each such Person shall be shown as such in the books
and records of the Company. Following the Effective Date, no Person shall be
admitted as a Member and no additional Interests shall be issued except as
expressly provided herein.
          SECTION 3.02. Substitute Members and Additional Members. (a) No
Transferee of Interests or Person to whom any Interests are issued after the
Effective Date pursuant to this Agreement shall be admitted as a Member
hereunder or acquire any rights hereunder, including any voting or approval
rights or the right to receive distributions and allocations in respect of the
Transferred or issued Interests, as applicable, unless (i) such Interests are
Transferred or issued in compliance with the provisions of this Agreement and
(ii) such Transferee or recipient and the Parent of such Transferee or recipient
shall have executed and delivered to the Company an Adoption Agreement in the
form of Exhibit A and such other customary instruments as the Company may
reasonably require, to effectuate the admission of such Transferee or recipient
as a Member and to confirm the agreement of such Transferee or recipient and
such Parent to be bound by all the terms and provisions of this Agreement. Upon
complying with clauses (i) and (ii) above, without the need for any further
action of any Person, a Transferee or recipient shall be deemed admitted to the
Company as a Member. Except as otherwise provided in Section 10.02(b), a
Substitute Member shall enjoy the same rights, and be subject to the same
obligations, as the Transferor; provided, that, such Transferor shall not be
relieved of any obligation or liability hereunder arising prior to the
consummation of such Transfer. As promptly as practicable after the admission of
any Person as a Member, the books and records of the Company shall be changed to
reflect such admission. In the event of any admission of a Substitute Member or
Additional Member pursuant to this Section 3.02(a), this Agreement shall be
deemed amended to reflect such admission.
          (b) If a Member shall Transfer all (but not less than all) its
Interests, the Member shall thereupon cease to be a Member of the Company;
provided, however, that any such Member shall not cease to be a Member until a
Transferee of such Member’s Interests is admitted to the Company as a Substitute
Member pursuant to Section 3.02(a).

18



--------------------------------------------------------------------------------



 



          SECTION 3.03. Powers of Members. (a) Members shall not have the
authority to transact any business in the Company’s name or bind the Company by
virtue of their status as Members.
          (b) The Members shall only have the voting and approval rights
expressly provided for herein.
          (c) No holder of an Interest or Member shall have any interest in
specific Company assets, including any assets contributed to the Company by such
Member as part of any Contribution. Each Member waives any and all rights that
it may have to maintain an action for partition of the Company’s property.
          SECTION 3.04. Parent Guarantee. The Parent of a Member agrees to take
all action necessary to cause such Member to perform all of its respective
agreements, covenants and obligations under this Agreement. The Parent of a
Member unconditionally guarantees to each other Parent the full and complete
performance by such Member of its respective agreements, covenants and
obligations under this Agreement and shall be liable for any breach of any
agreement, covenant or obligation of such Member under this Agreement. This is a
guarantee of payment and performance and not collectibility. The Parent of a
Member hereby waives diligence, presentment, demand of performance, filing of
any claim, any right to require any proceeding first against such Member,
protest, notice and all demands whatsoever in connection with the performance of
its obligations set forth in this Section 3.04.
ARTICLE IV
Contributions and Purchases
          SECTION 4.01. Initial Contributions and Purchases. (a) Concurrently
with the execution and delivery of this Agreement, the Initial Members are
entering into the Transaction, Contribution and Purchase Agreement whereby each
Initial Member shall contribute to the Company the respective assets set forth
therein (with respect to each Member, such Member’s “Initial Asset
Contribution”) and MTVN Sub shall purchase a portion of its Participation
Percentage for the MTVN Note. For the avoidance of doubt, the Initial Asset
Contribution of an Initial Member includes the value of such Member’s License
and Services Agreements, and the Initial Asset Contribution of MTVN Sub does not
include the MTVN Note.
          (b) Schedule 1 hereto sets forth the initial cash contribution (with
respect to each Member, such Member’s “Initial Cash Contribution”) to be made by
each Initial Member on the date set forth opposite such cash contribution
amounts pursuant to Section 2.01(a) and Section 2.01(b) of the Transaction,
Contribution and Purchase Agreement. For the avoidance of doubt, the Initial
Cash Contribution to be made by each Member on August 24, 2007 shall be such
Member’s pro rata share of the projected losses of the Company for the Fiscal
Year of 2007 as set forth in the Initial Business Plan, and the Initial Cash
Contribution to be made by each Member on December 20, 2007 shall be such
Member’s pro rata share of the projected losses of the Company for the

19



--------------------------------------------------------------------------------



 



Fiscal Years of 2008 and 2009 as set forth in the Initial Business Plan.
Schedule 4 hereto sets forth the portion of MTVN Sub’s Participation Percentage
that is being received in exchange for its Initial Asset Contribution and the
portion that is being purchased with the MTVN Note.
          SECTION 4.02. Additional Commitments. (a) After the Effective Date,
each Member shall be obligated to make additional cash contributions as provided
in this Article IV (the “Additional Cash Contributions”) in an aggregate amount
not to exceed, in the case of RN Sub, $[ * ] and in the case of MTVN Sub, $[ * ]
(with respect to each Member, such Member’s “Contribution Cap”).
          (b) During any Fiscal Year for which the Company has an approved
Annual Operating Budget, each Member shall be required to fund, on a pro rata
basis, the Additional Cash Contributions set forth in such Annual Operating
Budget (which shall include a working capital allotment), when and as called by
the Joint Committee in accordance with Section 4.04, it being agreed that such
Additional Cash Contributions, together with all other Additional Cash
Contributions previously funded by such Member, shall not exceed such Member’s
Contribution Cap. In all other cases, the provisions of Section 9.07 shall
control the funding of Additional Cash Contributions.
          (c) No Member shall have any right or obligation to contribute any
cash or assets to the Company other than as specifically provided for in this
Section 4.02, Section 4.04 and Article IX, except as unanimously agreed by the
Members. Neither the Company nor any Member shall have any obligation or
liability to repay any Contribution made by any Member. The value of any
non-cash additional contributions, if any, shall be the fair market value as
determined by the Joint Committee with Unanimous Approval in accordance with
Section 9.03.
          SECTION 4.03. Reduction of Additional Commitments. (a) At any time and
from time to time, the Members may unanimously determine to make an irrevocable
election to reduce, on a pro rata basis, each Member’s Contribution Cap (in each
case to the extent not previously funded or utilized). Any such reduction shall
not change the applicable Participation Percentage of any Member’s Interest.
          (b) In the event of any reduction pursuant to this Section 4.03,
Schedule 4 hereto shall be amended and restated to reflect such adjustment.
          SECTION 4.04. Contribution Drawdown. At least 30 days prior to the
funding date for any Additional Cash Contributions, (a “Drawdown Date”), the
Joint Committee shall deliver (or cause to be delivered) to each Member written
notice (a “Drawdown Notice”) setting forth the amount to be funded by such
Member as an Additional Cash Contribution and the applicable Drawdown Date. Each
Member shall
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

20



--------------------------------------------------------------------------------



 



make an Additional Cash Contribution on such Drawdown Date in the amount so
specified for such Member. All Contributions pursuant to this Section 4.04 shall
be paid by 11:00 a.m. (Eastern time) on the applicable Drawdown Date in
immediately available funds to the account of the Company specified in the
applicable Drawdown Notice in United States dollars.
          SECTION 4.05. Contribution Default. (a) If a Member fails to fund all
or part of its required Initial Cash Contribution in accordance with
Section 4.01(b) by 11:00 a.m. (Eastern time) on the applicable date or its
required Additional Cash Contribution in accordance with Section 4.04 by
11:00 a.m. (Eastern time) on the applicable Drawdown Date, then such Member
shall be in default hereunder. If such Member fails to cure such default within
five Business Days after receipt of written notice thereof from the Joint
Committee or the other Member, then such Member shall be the subject of both a
“Contribution Default” and an Event of Default in accordance with Section 12.01.
          (b) In addition to the provisions of Section 12.01, any Contribution
Default shall result in (x) the Defaulting Member being obligated to pay
interest on the amount of the defaulted Contribution at a rate equal to 12% per
annum and (y) the right of the non-defaulting Member to elect to make up the
defaulted funding requirement, with a corresponding dilution of the Defaulting
Member.
          SECTION 4.06. Capital Loans. (a) During any Fiscal Year for which the
Company has an approved Annual Operating Budget, in the event that as part of
the budget approval process, RN Sub proposes that the Members make cash
contributions to the Company in excess of each Member’s Contribution Cap, RN Sub
shall provide written notice to MTVN Sub setting forth the aggregate amount of
such proposed cash contributions (the “New Capital Contributions”). Within 15
Business Days after receipt of such notice, MTVN Sub shall provide written
notice to RN Sub stating whether or not MTVN Sub agrees to such New Capital
Contributions. If MTVN Sub agrees to such New Capital Contributions, then
Section 4.02(a) shall be amended to correspondingly increase each Member’s
Contribution Cap, and such New Capital Contributions shall be treated as
Additional Cash Contributions for all purposes hereunder. If MTVN Sub does not
agree to such New Capital Contributions, then RN Sub shall only be permitted to
fund such New Capital Contributions in the form of an unsecured loan to the
Company (a “Capital Loan”) on the terms set forth in Section 4.06(b).
          (b) Any Capital Loan shall (i) have a term ending on the later of
(y) the sixth anniversary of the Effective Date or (z) the second anniversary of
the date of such Capital Loan, (ii) be in a principal amount not to exceed $[ *
] (or, if less, the amount specified in the notice provided to MTVN Sub
proposing the applicable New Capital Contributions), (iii) be in a principal
amount that, when added to the aggregate outstanding principal amounts of all
other then outstanding Capital Loans and Budget Loans, does not exceed the
Aggregate Loan Cap, (iv) bear interest at a rate equal to the Capital Loan
Interest Rate, and such interest shall be solely “pay-in-kind” and shall be
added to the principal amount annually and (v) be evidenced solely by a
promissory note in the form of Exhibit B.
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

21



--------------------------------------------------------------------------------



 



          (c) MTVN Sub shall have the right to participate in any such Capital
Loan on a pro rata basis and on the same terms and conditions applicable to RN
Sub. RN Sub shall provide written notice to MTVN Sub setting forth the proposed
interest rate and principal amount for the Capital Loan, and within six
(6) Business Days after receipt of such notice, MTVN Sub shall provide written
notice to RN Sub stating whether MTVN Sub elects to fund its pro rata share
thereof. Any Capital Loan shall be funded within five (5) Business Days after
the date of MTVN Sub’s notice to RN Sub.
ARTICLE V
Reports; Auditors
          SECTION 5.01. Reports to Members. (a) Within 15 business days after
the end of each of the first two fiscal months of a fiscal quarter, the Company
shall deliver to each Member (i) unaudited consolidated balance sheets of the
Company and its consolidated subsidiaries as at the end of such month and the
related consolidated statements of income of the Company and its consolidated
subsidiaries for the period from the beginning of the Fiscal Year most recently
ended to the end of such month, and such month to the end of such month, in each
case that present fairly in all material respects the financial position and
results of operations of the Company as at the dates and for the periods
indicated and (ii) a certificate executed by the CFO to such effect. In
addition, after the end of the second fiscal month of each fiscal quarter, the
Company shall include in its delivery of information above a forecast of the
unaudited consolidated statements of income of the Company and its consolidated
subsidiaries for such quarter.
          (b) Within 15 business days after the end of each fiscal quarter of a
Fiscal Year, the Company shall deliver to each Member unaudited consolidated
balance sheets of the Company and its consolidated subsidiaries as at the end of
such quarter and the related consolidated statements of income of the Company
and its consolidated subsidiaries for the period from the beginning of the
Fiscal Year most recently ended to the end of such quarter, and such quarter to
the end of such quarter, in each case that present fairly in all material
respects the financial position and results of operations of the Company as at
the dates and for the periods indicated.
          (c) In addition, within 30 days after the end of each of the first
three fiscal quarters of a Fiscal Year, the Company shall deliver to each Member
(i) unaudited consolidated balance sheets of the Company and its consolidated
subsidiaries as at the end of such quarter and the related consolidated
statements of income and statements of cash flow of the Company and its
consolidated subsidiaries for the period from the beginning of the Fiscal Year
most recently ended to the end of such quarter, and such quarter to the end of
such quarter, in each case prepared in accordance with GAAP (without footnotes)
applied on a basis consistent with the audited financial statements of the
Company and its consolidated subsidiaries, subject to changes resulting from
audit and normal year-end adjustments (that are not expected to be material in
amount or significance) and (ii) a certificate executed by the CFO to such
effect; provided, however, that for the fiscal quarters prior to completion of
the first annual audit of the Company,

22



--------------------------------------------------------------------------------



 



such financial statements shall be required to be prepared in accordance with
GAAP to the Company’s best knowledge and belief.
          (d) Within 45 days after the end of each of each Fiscal Year, the
Company shall deliver to each Member unaudited consolidated balance sheets of
the Company and its consolidated subsidiaries as at the end of such Fiscal Year
and the related unaudited consolidated statements of income of the Company and
its consolidated subsidiaries for such Fiscal Year prepared in accordance with
GAAP.
          (e) Within 60 days after the end of each Fiscal Year, the Company
shall deliver to each Member audited consolidated balance sheets of the Company
and its consolidated subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income and statements of cash flow of the
Company and its consolidated subsidiaries for such Fiscal Year prepared in
accordance with GAAP, all in reasonable detail and accompanied by a report
thereon of the Company’s independent auditors as to such consolidated financial
statements presenting fairly in all material respects the financial position of
the Company and its consolidated subsidiaries as at the dates indicated and as
to such audit having been made in accordance with GAAP applied on a basis
consistent with prior years (except as noted in the notes thereto). Concurrently
with the delivery of such annual financial statements, the Company shall deliver
(i) a statement to each Member of the balance of each such Member’s Contribution
Cap and aggregate Additional Cash Contributions, (ii) a comparison of actual
results to the Business Plan for such Fiscal Year and (iii) unaudited
consolidated balance sheets of the Company and its consolidated subsidiaries as
at the end of the fourth fiscal quarter that are contained in such annual
financial statements and the related consolidated statements of income and
statements of cash flow of the Company and its consolidated subsidiaries for
such quarter.
          SECTION 5.02. Reports to Lenders. The Company shall provide to each
Member and its outside auditor copies of all reports, summaries and other
submissions provided to its bank or other lenders under any credit facility at
the same time as such reports, summaries or other submissions are provided to
such bank or lenders; provided, however, that the Company shall not be obligated
to provide any information to such outside auditors until such outside auditors
have executed a confidentiality agreement related to such reports, summaries or
other submissions reasonably satisfactory to the Company.
          SECTION 5.03. Books and Records. At all times during the continuance
of the Company, the Company shall maintain or cause to be maintained proper and
complete books and records in which shall be entered fully and accurately all
transactions and other matters relating to the Company’s business in the detail
and completeness customary and usual for businesses of the type engaged in by
the Company. The Company shall provide each Member with access to its books and
records upon such Member’s reasonable request (including for conducting audits,
from time to time, at such Member’s cost).

23



--------------------------------------------------------------------------------



 



          SECTION 5.04. Other Information. (a) The Company shall make available
the CFO and other officers of the Company to respond to questions of the Members
relating to the financial condition of the Company. The Company shall deliver to
each Member all other information that such Member shall reasonably request.
          (b) If the Company (including through the actions of any of its
employees or of any of the employees of RN Parent who provide services to the
Company) furnishes any information disclosing any material change to the
business, assets, financial condition or results of operations of the Company to
a Member and such information was not simultaneously provided to the other
Member, then the Company shall, as soon as practicable thereafter, furnish such
information to the other Member.
          SECTION 5.05. Auditors. From and after the Effective Date, the
independent auditors of the Company shall be KPMG LLP until replaced in
accordance with Section 9.03.
ARTICLE VI
Interests
          SECTION 6.01. General. (a) As of the Effective Date, the participation
percentage (the “Participation Percentage”) of the Interest held by each Member
shall be as set forth on Schedule 4.
          (b) The Participation Percentages shall be subject to adjustment as
provided in this Article VI. The aggregate Participation Percentages of all
outstanding Interests shall at all times equal 100%.
          (c) An officer designated by the Joint Committee pursuant to
Section 9.09 shall update Schedule 4 from time to time as necessary to
accurately reflect reductions or increases in the Participation Percentages of
the outstanding Interests to reflect the issuance or repurchase of Interests in
accordance with this Agreement. Any reference in this Agreement to Schedule 4
shall be deemed to be a reference to Schedule 4 as amended and in effect from
time to time. The Company shall provide the Members with any amendment or
revision of Schedule 4 (including any subsequent amendments or revisions
thereto) within three Business Days of such amendment or revision.
          (d) The Company shall have a single class of Interests. Each Interest
shall have the same rights and privileges and shall rank equally and be
identical in all respects as to all matters. Subject to the authority of the
Joint Committee as set forth in this Agreement, each Interest shall represent a
right to distributions in accordance with Article VIII and Article XIII and the
Delaware Act.
          (e) The Interests shall for all purposes be personal property in
accordance with Section 18-701 of the Delaware Act.
          (f) All Interests shall be uncertificated.

24



--------------------------------------------------------------------------------



 



          SECTION 6.02. Issuance of Interests After the Effective Date.
(a) After the Effective Date, the Joint Committee, with Unanimous Approval in
accordance with Section 9.03, may issue additional Interests in return for
additional contributions of cash or assets. Such Unanimous Approval shall set
forth the Participation Percentage associated with such Interest and any other
terms thereof. Upon issuance of an additional Interest, the Participation
Percentages of all outstanding Interests shall be reduced in the aggregate by an
amount equal to the Participation Percentage of the Interest issued, in
proportion to their relative Participation Percentages immediately before such
issuance.
          (b) In connection with a Contribution Default, the Joint Committee
shall issue an additional Interest to a non-defaulting Member upon such Member’s
election to make up the funding requirements of a Defaulting Member, and shall
correspondingly reduce the Participation Percentage of the Interest held by the
Defaulting Member, in accordance with Section 4.05(b).
          SECTION 6.03. Repurchase of Interests after the Effective Date. If the
Company shall repurchase any Interests, then, upon such repurchase of Interests,
the Participation Percentages of the remaining Interests shall be increased in
the aggregate by an amount equal to the Participation Percentages of the
Interests so repurchased, in proportion to their relative Participation
Percentages immediately before such repurchase.
          SECTION 6.04. Subsidiaries. All subsidiaries of the Company shall be
directly or indirectly wholly owned by the Company and no equity securities
thereof or other interests therein shall be granted or issued to any other
Person without Unanimous Approval in accordance with Section 9.03.
ARTICLE VII
Allocations and Other Tax Matters
          SECTION 7.01. Allocations. Except as set forth in that certain side
letter dated August 20, 2007, by and between RN Parent and MTVN Parent, relating
to stock options granted to certain individuals, or as otherwise required
pursuant to Section 704(c) of the Code, all items of income, gain, loss, expense
and other tax items shall be allocated to the Members on a pro rata basis.
          SECTION 7.02. Treatment of Company as Partnership. It is the intention
of the Members that the Company be treated as a partnership for Federal, state
and local income tax purposes. None of the Company, the Joint Committee or any
Member shall elect, or cause an election to be made, to treat the Company as a
corporation under Treasury Regulation §301.7701-3(c) for Federal income tax
purposes. The Members agree not to take any action or fail to take any action
(including amendment of this Agreement, so long as such amendment does not
materially adversely affect any Member) which action or inaction would be
inconsistent with such treatment.
          SECTION 7.03. Tax Matters Member. (a) Designation. RN Sub is hereby
designated as the tax matters partner within the meaning of Section 6231(a)(7)
of

25



--------------------------------------------------------------------------------



 



the Code (“Tax Matters Member”). In such capacity, RN Sub shall have all of the
rights, authority and power, and shall be subject to all of the obligations, of
a tax matters partner to the extent provided in the Code and the Regulations.
The Tax Matters Member shall take such action as may be reasonably necessary to
cause each other eligible Member to become a “notice partner” within the meaning
of Code Section 6231(a)(8). The Tax Matters Member shall keep the Members
informed of all administrative and judicial proceedings, as required by Section
6223(g) of the Code, and shall furnish a copy of each notice or other
communication received by the Tax Matters Member from the Internal Revenue
Service to each Member, except such notices or communications as are sent
directly to such Member by the Internal Revenue Service.
          (b) State and Local Tax Law. If any state or local tax law provides
for a tax matters member or person having similar rights, powers, authority or
obligations, the Tax Matters Member shall also serve in such capacity. In all
other cases, the Tax Matters Member shall represent the Company in all tax
matters to the extent allowed by law.
          (c) Expenses. Expenses incurred by the Tax Matters Member or in a
similar capacity as set forth in this Section 7.03 shall be borne by the Company
as the Company’s expenses. Such expenses shall include, without limitation, fees
of attorneys and other tax professionals, accountants, appraisers and experts,
filing fees and reasonable out of pocket costs.
          (d) Election into TEFRA. In the event that the Company is not subject
to the consolidated audit rules of Sections 6221 through 6234 of the Code during
any Fiscal Year, each Person who was a Member at any time during such Fiscal
Year hereby agrees to sign an election pursuant to Section 6231(a)(1)(B)(ii) of
the Code and Regulations Section 301.6231(a)(1)-1(b)(2) to be filed with the
Company’s United States federal income tax return for such Fiscal Year to have
such consolidated audit rules apply to the Company.
          (e) Tax Audits and Litigation. The Tax Matters Member shall keep the
Joint Committee apprised of all material developments in any audit, litigation
or other adversarial proceeding pertaining to the Company.
          (f) Best Interests of Members. The Tax Matters Member shall at all
times act in the best interests of the Members as a whole and not in the best
interests of a particular Member. Before taking any action that would have (or
would reasonably be expected to have) a significant adverse effect on either RN
Sub or MTVN Sub, the Tax Matters Member shall reasonably consult in good faith
with such Member, and shall make reasonable efforts to reach agreement with such
Member on a course of action and to mitigate to the extent possible any such
adverse effect on such Member.
          (g) No Liability. The Tax Matters Member shall not be liable in its
capacity as such to the Company or the Members for any losses, claims or
damages, except for any losses, claims or damages arising from such the Tax
Matters Member’s fraud, bad faith, or wilful misconduct.

26



--------------------------------------------------------------------------------



 



          SECTION 7.04. Tax Returns, Tax Elections, Consistency. (a) Tax
Returns. The Company shall timely cause to be prepared, at the expense of the
Company, all Federal, state, local and foreign tax returns (including
information returns) of the Company and its subsidiaries, which may be required
by a jurisdiction in which the Company or any of its subsidiaries operates or
conducts business for each Fiscal Year (or portion thereof) for which such
returns are required to be filed. Prior to any filing, the Company shall provide
draft tax returns to all Members in order to solicit comments and to identify
issues that might cause potential adverse consequences to the Members. After
review and approval by the Joint Committee, the Company shall cause such returns
to be timely filed. In addition, where the Tax Matters Member deems it necessary
or advisable, the Company shall be permitted to file such returns on an extended
basis following the timely filing of an application for an automatic six
(6)-month extension of time to file as prescribed by United States Treasury
Regulations. As soon as practicable after the end of each Fiscal Year, the Tax
Matters Member shall furnish to each Member such information in the possession
of the Company, including a Schedule K-1 to IRS Form 1065, as is reasonably
required by such Member to file any required Federal, state, local and foreign
tax returns. The Tax Matters Member shall determine whether any particular
planned transfer of Beneficial Economic Rights pursuant to the last sentence of
Section 10.02(b) shall be subject to the limitations of Section 10.01(e)
(relating to Section 7704 of the Code), and whether a transferee of any
particular Beneficial Economic Rights will be treated as a partner of the
Company for tax purposes.
          (b) Tax Elections. Except as provided in Section 7.02, relating to the
classification of the Company for tax purposes, the Tax Matters Member may, on
behalf of the Company, make, but shall not be obligated to make, any tax
election provided under the Code, or any provision of state, local or foreign
tax law. Notwithstanding the preceding sentence,
     (i) at the request of a person who becomes a Member of the Company in
accordance with the terms of this Agreement as a result of a sale or exchange of
an interest, the Tax Matters Member shall cause the Company to make an election
pursuant to Section 754 of the Code (and any similar election under applicable
state and local law), and
     (ii) the Tax Matters Member shall cause the Company to adopt the
“traditional method” for purposes of Section 704(c) of the Code (and any similar
election under applicable state and local law).
          (c) Best Interests of Members. The Company and the Tax Matters Member
shall at all times act under Sections 7.04(a) and (b) in the best interests of
the Members as a whole and not in the best interests of a particular Member.
Before the Company or Tax Matters Member takes any action that would have (or
would reasonably be expected to have) a significant adverse effect on either RN
Sub or MTVN Sub, including, without limitation, any election to capitalize an
item that could be currently deducted, the Tax Matters Member shall reasonably
consult in good faith with such Member, and shall make reasonable efforts to
reach agreement with such Member on a

27



--------------------------------------------------------------------------------



 



course of action and to mitigate to the extent possible any such adverse effect
on such Member.
          (d) Consistency. Except in the case where (i) a Member was not
consulted as required by Section 7.04(c) as to a tax return position that would
have (or would reasonably be expected to have) a significant adverse effect on
such Member, or (ii) such Member was consulted, but after raising an objection
to such position was unable to reach agreement on such tax return position, no
Member shall file a Federal, state or local tax return (or take any tax
position) that is inconsistent with the corresponding Federal, state or local
tax return of the Company or with the terms of this Agreement.
          SECTION 7.05. Withholding. Notwithstanding any provision herein to the
contrary, the Joint Committee is authorized to take any and all actions that are
necessary or appropriate to ensure that the Company satisfies any and all
withholding and tax payment obligations under Section 1441, 1445, 1446 or any
other provision of the Code or other applicable law. Without limiting the
generality of the foregoing, the Joint Committee may cause the Company to
withhold any amount that it determines is required to be withheld from amounts
otherwise distributable to any Member pursuant to this Agreement; provided,
however, that such amount shall be deemed to have been distributed to such
Member for purposes of applying this Agreement. Each Member will timely provide
any certification or file any agreement that is required by any taxing authority
in order to avoid or mitigate any withholding obligation that would otherwise be
imposed on the Company.
          SECTION 7.06. Fiscal Year. The fiscal year of the Company for tax and
financial statement purposes (“Fiscal Year”) shall be the 12-month (or shorter)
period ending on December 31 of each year, unless otherwise required by the
Code, or else determined by the Joint Committee with Unanimous Approval in
accordance with Section 9.03.
          SECTION 7.07. Construction and References to Regulations. The
provisions of this Article VII are intended to comply with the Treasury
Regulations promulgated under Section 704 of the Code and shall be interpreted
and applied in a manner consistent with such Treasury Regulations. Any reference
in this Article VII to a provision of the Code or Regulations shall, if such
provision is modified or renumbered, be deemed to refer to the successor
provision as so modified or renumbered, but only to the extent that such
successor provision applies to the Company under the effective date rules
applicable to such successor provision.
ARTICLE VIII
Distributions
          SECTION 8.01. Distributions. (a) Any distributions to the Members that
are made by the Company shall require Unanimous Approval in accordance with
Section 9.03, and shall be made on a pro rata basis.

28



--------------------------------------------------------------------------------



 



          (b) No Member shall be entitled to withdraw capital or receive
distributions except as specifically provided herein.
          SECTION 8.02. Tax Distributions. The Company shall, as soon as
practicable after the close of each Fiscal Year, distribute to the Members on a
pro rata basis in an aggregate amount equal to the product of (a) the amount of
taxable income allocated to all Members for such taxable year pursuant to
Section 7.02, reduced by the amount of taxable loss allocated to all Members for
all prior taxable years (except to the extent such taxable losses have
previously been taken into account under this sentence) and (b) 38.5%, such
percentage to be subject to adjustment as agreed by the Members from time to
time based on changes in tax rates after the Effective Date (a “Tax
Distribution”). The Company may make quarterly distributions during a Fiscal
Year, at the times that estimated tax payments are payable by the Members, based
on estimated tax allocations for the entire Fiscal Year, in which case a “true
up” shall be made between the Company and the Members after the end of such
year. Any amounts distributed to a Member pursuant to this Section 8.02 shall
reduce (on a dollar-for-dollar basis until fully recovered) any distribution to
which such Member is otherwise entitled to under Section 8.01(a). If the Company
lacks sufficient cash to make the required Tax Distribution, the Company shall
not be required to borrow any cash for purposes of making such a Tax
Distribution, and the Company shall make an additional Tax Distribution out of
the first available cash in subsequent Fiscal Years to make up for such short
fall.
          SECTION 8.03. General Limitations. Notwithstanding anything in this
Agreement to the contrary, the Company shall not make any distributions except
to the extent permitted under the Delaware Act. No Member shall have a right to
interest or other compensation with respect to its Contributions or services
provided to the Company, except as expressly provided in the License and
Services Agreements and any other separate agreements duly approved by the Joint
Committee.
          SECTION 8.04. Distributions in Kind. The Company shall not distribute
any assets in kind, except as provided in Section 13.03.
ARTICLE IX
Management of the Company
          SECTION 9.01. Joint Committee. (a) The business and affairs of the
Company shall be regularly reviewed by a committee of managers (the “Joint
Committee”). The Members hereby designate the members of the Joint Committee as
the managers (within the meaning of the Delaware Act) of the Company, with
exclusive rights and responsibilities to direct the business of the Company. The
Joint Committee shall have the power to do any and all acts necessary or
convenient to or for the furtherance of the purpose described herein, including
all powers, statutory or otherwise, possessed by managers under the laws of the
State of Delaware.
          (b) The Joint Committee shall be comprised of four members (the
“Member Representatives”). Each Member Representative shall serve without

29



--------------------------------------------------------------------------------



 



compensation or, subject to Section 11.04, reimbursement of expenses by the
Company. RN Sub shall have the right to appoint two Member Representatives and
MTVN Sub shall have the right to appoint two Member Representatives. Each Member
Representative shall be an employee of the appointing Member or one of its
Affiliates, unless otherwise agreed by the Members. Each Member may remove and
replace its own Member Representatives at any time and from time to time as
determined in its sole discretion. No Member shall have the right to remove any
Member Representative appointed by another Member. A Member Representative shall
hold office until his or her successor is designated by the applicable Member or
until his or her earlier death, resignation or removal. The Member
Representatives as of the Effective Date are set forth on Schedule 5.
          SECTION 9.02. Joint Committee Meetings. (a) The GM shall attend
meetings of the Joint Committee, subject to the right of the Joint Committee to
meet in executive session without the GM as any Member deems appropriate. The
Joint Committee shall hold regular meetings at least quarterly, and special
meetings may be called, on not less than 10 days notice, by any Member
Representative or the GM. A Member may waive notice of any meeting at any time,
either before or after such meeting by a writing signed by a Member
Representative of such Member. The attendance of a Member’s Member
Representative at a meeting shall constitute a waiver of notice of such meeting
unless, at the beginning of such meeting, such Member Representative objects to
holding such meeting or the transaction of business at such meeting on the
ground that the meeting is not properly called or convened. In addition, the
Members shall meet with the Joint Committee not less than quarterly (“Quarterly
Business Reviews”) to review the progress of the Company, including financial,
business and strategy reviews. Each Quarterly Business Review shall include
reviews at a reasonable level of detail of each specific capital expenditure
proposal above $[ * ]. Each Member may decide who will represent such Member at
each Quarterly Business Review depending on the proposed agenda for such
Quarterly Business Review. The location of the Quarterly Business Reviews shall
alternate between Seattle, Washington and New York, NY. The initial Quarterly
Business Review shall be in Seattle, Washington.
          (b) Any Member Representative may attend a meeting of the Joint
Committee in person, by telephone or by any other electronic communication
device. All matters to be acted upon by the Joint Committee shall be voted on by
the Members, in their capacity as Members, rather than by the individuals
serving as such Members’ Member Representatives. In any such vote, each Member
shall be entitled to a number of votes equal to the Participation Percentage of
such Member’s Interest. Each Member entitled to vote at any meeting of the Joint
Committee shall authorize one of its Member Representatives to act on behalf of
that Member to express such Member’s vote. At any meeting of the Joint
Committee, the presence of at least one Member Representative designated by each
Member shall constitute a quorum; provided, that a Member shall not
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

30



--------------------------------------------------------------------------------



 



wilfully defeat a quorum by instructing its Member Representatives to refuse to
attend a duly called meeting of the Joint Committee and the presence of Member
Representatives designated by a Defaulting Member shall not be required during
the continuance of the Event of Default. The Joint Committee may act by written
consent in lieu of a meeting in accordance with Section 18-404 of the Delaware
Act.
          (c) At any meeting of the Joint Committee, any action (other than
actions requiring Unanimous Approval or Contract Party Approval described below)
taken by the Joint Committee shall require (i) the presence of a quorum and
(ii) the approval of Members holding Interests having an aggregate Participation
Percentage of at least 50.1%; provided, that if a Defaulting Member shall have
lost its voting rights pursuant to Section 12.01(b), then during the continuance
of the applicable Event of Default, the approval of the remaining Members
holding a majority by Participation Percentage of the remaining Interests shall
be sufficient even if their Interests have an aggregate Participation Percentage
less than 50.1%.
          SECTION 9.03. Unanimous Approval. Neither the Company nor any of its
subsidiaries shall engage in any of the following activities without the prior
written consent of each Member (“Unanimous Approval”); provided, that if a
Defaulting Member shall have lost its voting rights pursuant to
Section 12.01(b), then during the continuance of the applicable Event of
Default, such Defaulting Member’s consent shall not be required except to the
extent expressly set forth in Section 12.01(b):
          (a) approval or amendment of the Annual Operating Budget or the
Business Plan;
          (b) except as contemplated by the Annual Operating Budget or
Carry-Over Annual Operating Budget (as applicable), incurring any Indebtedness
for money borrowed, guaranteeing any obligation of any Person or granting of any
Liens which secure obligations that are, in the aggregate, in excess of $[ * ]
in any Fiscal Year;
          (c) except as contemplated by the Annual Operating Budget or
Carry-Over Annual Operating Budget (as applicable), making any loan or advance
to, or investment in, any Person that are, in the aggregate, in excess of $[ * ]
in any Fiscal Year, other than (i) advances to, or investments in, any Person in
the ordinary course of the Company operating the Business and (ii) loans to any
Person in the ordinary course of the Company operating the Business not to
exceed $[ * ] for all such loans in any Fiscal Year;
          (d) making any unbudgeted capital expenditure (or series of related
expenditures) that would result in total capital expenditures in any Fiscal Year
exceeding the greater of $[ * ] and 25% of the amount budgeted for capital
expenditures in Annual Operating Budget, RN Annual Operating Budget or
Carry-Over Annual Operating Budget (as applicable) for such Fiscal Year;
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

31



--------------------------------------------------------------------------------



 



          (e) selling or otherwise transferring any brand name or trademark of
the Company or any of its subsidiaries (in one or a related series of
transactions);
          (f) except as contemplated by the then current Business Plan, entering
into any agreement which (i) has a term of two years or more and cannot be
canceled without premium or penalty (other than in the ordinary course of the
Company operating the Business); (ii) requires payments that are not
contemplated by the Annual Operating Budget, RN Annual Operating Budget or
Carry-Over Annual Operating Budget (as applicable) and are, in the aggregate, $[
* ] or more in any Fiscal Year or $[ * ] or more in the aggregate over the term
of such agreement; or (iii) contains non-compete, exclusivity or similar
restrictions on the type of businesses in which the Company or any of its
subsidiaries may engage (other than, in the case of clause (iii), in the
ordinary course of the Company operating the Business; provided, that any such
agreement shall also be subject to Contract Party Approval in accordance with
Section 9.04 to the extent applicable);
          (g)  issuance, sale, repurchase or retirement of any Interest or other
equity security or options or rights to acquire any Interest or other Equity
Rights of the Company, including all terms and conditions in respect thereof;
          (h) admission of any new Member to the Company, other than pursuant to
a Transfer of a Member’s Interests in accordance with Article X;
          (i) the declaration of any distribution (including the distribution of
any assets in kind), other than distributions by a subsidiary of the Company to
the Company and Tax Distributions pursuant to Section 8.02;
          (j) engagement in any business other than as contemplated by the then
current Business Plan (or reasonable extension thereof) or any other substantial
divergence from the then current Business Plan;
          (k) (i) merger, consolidation, share exchange or sale (in one or a
related series of transactions) of all or substantially all of its assets;
(ii) the sale or acquisition (in one or a related series of transactions) of any
assets with a sale or acquisition price in excess of $[ * ] (other than, in the
case of clause (ii), in the ordinary course of the Company operating the
Business); or (iii) the sale or acquisition (in one or a related series of
transactions) of any businesses with a sale or acquisition price in excess of $[
* ];
          (l) appointment or removal of the Company’s independent certified
public accountants, unless such replacement accountant is the independent
certified public accountant of RN Parent and is one of the “Big Four” accounting
firms (i.e., KPMG LLP, PricewaterhouseCoopers LLP, Ernst & Young LLP and
Deloitte & Touche USA LLP);
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

32



--------------------------------------------------------------------------------



 



          (m) any material amendment of accounting methods, material amendment
of tax policies or change of the Fiscal Year of the Company to the extent that
any of the foregoing will differ from the accounting methods, tax policies or
fiscal year of RN Parent;
          (n) extending the limitation period for assessment of any tax or
settling any material tax issue raised by any taxing authority;
          (o) (i) commencement or settlement of any material litigation,
(x) other than commencement or settlement of litigation in the ordinary course
of the Company operating the Business (which shall be pursuant to clause
(ii) below) and (y) other than commencement or settlement of litigation against
a Member or any of its Affiliates (which shall only require approval of the
other Member); provided, however, that (ii) prior to the commencement or
settlement of any material litigation in the ordinary course of the Company
operating the Business, the Company shall provide all material information with
respect to such litigation to the Members and shall consult in good faith with
the Members for a period of no fewer than 10 days (or such shorter period as is
required to respond to the particular litigation) unless otherwise agreed by
each of the Members; provided further, that if the Members do not mutually agree
to such commencement or settlement of such litigation, the matter shall be
submitted to the Chief Executive Officers of MTVN Parent and RN Parent, who
shall attempt in good faith to resolve such matter within 10 days (or such
shorter period as is required to respond to the particular litigation) unless
otherwise agreed by each of the Members;
          (p) other than as contemplated by the Transaction Documents, entering
into or amending any agreement or transaction between the Company or any of its
subsidiaries, on the one hand, and any Member or any Affiliate of any Member, on
the other hand, which agreement or transaction has a value exceeding $[ * ] (it
being understood that any agreement or transaction between the Company or any of
its subsidiaries, on the one hand, and any Member or any Affiliate of any
Member, on the other hand, shall be on an arm’s-length, commercially reasonable
basis);
          (q) changing the legal name of the Company or any name under which the
Company does business;
          (r) dissolution or filing for voluntary bankruptcy of the Company;
          (s) amendment or modification of this Agreement; or
          (t) any other determination requiring Unanimous Approval as provided
for in this Agreement.
          SECTION 9.04. Contract Party Approval. The Company shall not enter
into any contract that would purport to bind any Member or Parent or any of
their
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

33



--------------------------------------------------------------------------------



 



respective Affiliates without the prior written consent of the Person to be
bound (“Contract Party Approval”).
          SECTION 9.05. Business Plans. (a) The business of the Company shall be
conducted in accordance with the initial business plan attached as Schedule 2
hereto (the “Initial Business Plan”), which includes a summary operating budget
for the period from the date of formation of the Company to the end of the
Fiscal Year in which the Company was formed (the “Stub Period”) and the first
full Fiscal Year of the Term and a five-year strategic outlook for the Company
covering the first five full Fiscal Years of the Term, and such strategic
outlook shall include (i) a target capital contribution schedule for each year
in such five-year period and (ii) financial projections covering projected
revenues, projected capital and operating expenditures, projected fully burdened
operating profit/loss and projected free cash flow for each year in such
five-year period and shall, for revenue and net income, follow GAAP, and shall
otherwise be prepared on a basis consistent with the Initial Business Plan so as
to enable the Budget Financial Tests to be calculated on a consistent basis.
          (b) As part of (and concurrent with) the annual budget process
described in Section 9.06, the Company shall deliver to the Joint Committee an
updated and revised business plan for the Company (including an updated summary
operating budget and five-year strategic outlook covering the Fiscal Year being
budgeted for and the next four Fiscal Years) containing the same level of detail
as the Initial Business Plan. The Company shall make any revisions necessary in
order to obtain Unanimous Approval of such business plan in accordance with
Section 9.03 (the Initial Business Plan and any such updated and revised
business plan and strategic outlook obtaining Unanimous Approval, the “Business
Plan”). Once the Business Plan has received Unanimous Approval, any proposed
amendments to such Business Plan must obtain Unanimous Approval to be effective.
          SECTION 9.06. Budgets. (a) The Company shall be operated in accordance
with the Initial Business Plan during the Stub Period and thereafter in
accordance with an operating budget determined pursuant to Section 9.06(b) or
Section 9.07, provided, that, for the avoidance of doubt, Section 9.07 shall not
apply to the Fiscal Year of 2008.
          (b) (i) No later than December 14, 2007 with respect to the Fiscal
Year of 2008 and (ii) no later than January 31 of each Fiscal Year with respect
to the Fiscal Year of 2009 and each Fiscal Year of the Term thereafter, the
Company shall deliver to the Joint Committee an operating budget for the Company
for such Fiscal Year plus the first fiscal quarter of the next Fiscal Year,
which shall include projected revenues, projected capital and operating
expenditures, projected fully-burdened operating profit/loss, projected free
cash flow, projected cash requirements and reasonable specificity of individual
capital expenditure items, in each case, on a quarterly basis, shall, for
revenue and net income, follow GAAP, and shall otherwise be prepared on a basis
consistent with the Initial Business Plan so as to enable the Budget Financial
Tests to be calculated on a consistent basis. The Company shall use its
reasonable efforts to make any revisions necessary in order to obtain Unanimous
Approval of such annual operating budget in

34



--------------------------------------------------------------------------------



 



accordance with Section 9.03 (each annual operating budget obtaining Unanimous
Approval, the “Annual Operating Budget”). Once the Annual Operating Budget has
received Unanimous Approval, any proposed amendments to such Annual Operating
Budget must obtain Unanimous Approval to be effective. For the avoidance of
doubt, the purpose of budgeting for five fiscal quarters is so that the Company
will have an operating budget to operate under during the first fiscal quarter
of any Fiscal Year while the budget for that Fiscal Year is being finalized.
          SECTION 9.07. Failure to Approve the Annual Operating Budget.
(a) Commencing with the second full Fiscal Year of the Term, if the Joint
Committee fails to approve an annual operating budget for a Fiscal Year prior to
February 15 of such Fiscal Year (an “Budget Approval Failure”), the annual
operating budget of the Company shall be determined, in part, by the application
of the following financial tests (the “Budget Financial Tests”):
     (i) actual Revenue of the Company for the most recently completed Fiscal
Year as set forth in the audited financial statements of the Company is at least
80% of the projected Revenue as set forth in Financial Test Operating Budget
applicable to such Fiscal Year;
     (ii) the difference of (x) the projected Fully Burdened Operating
Profit/Loss as set forth in the Financial Test Operating Budget applicable to
the most recently completed Fiscal Year and (y) the actual Fully Burdened
Operating Profit/Loss of the Company for the most recently completed Fiscal Year
calculated from the audited financial statements of the Company is no greater
than 6% of the actual Revenue of the Company for the most recently completed
Fiscal Year as set forth in the audited financial statements of the Company if
such actual Revenue does not exceed $[ * ] or 4% of such actual Revenue if such
actual Revenue exceeds $[ * ]; and
     (iii) the difference of (x) the projected Free Cash Flow as set forth in
the Financial Test Operating Budget applicable to the most recently completed
Fiscal Year and (y) the actual Free Cash Flow of the Company for the most
recently completed Fiscal Year calculated from the audited financial statements
of the Company is no greater than 6% of the actual Revenue of the Company for
the most recently completed Fiscal Year as set forth in the audited financial
statements of the Company if such actual Revenue does not exceed $[ * ] or 4% of
such actual Revenue if such actual Revenue exceeds $[ * ].
          (b) In the event of a Budget Approval Failure, if any of the Budget
Financial Tests has not been met, then:
     (i) MTVN Sub shall not be required to make any Additional Cash
Contributions, RN Sub shall not be permitted to make any Additional Cash
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

35



--------------------------------------------------------------------------------



 



Contributions and, unless RN Sub shall elect to comply with clause (ii) below,
an impasse shall be deemed to have occurred and the provisions of Section 9.08
shall apply; and
     (ii) notwithstanding the provisions of Section 9.03, without the approval
of MTVN Sub, RN Sub shall have until March 15 of such Fiscal Year, at its
option, to cause the Company to adopt an annual operating budget for such Fiscal
Year (the “RN Annual Operating Budget”) to be funded by RN Sub in the form of an
unsecured loan to the Company (a “Budget Loan”) on terms set forth in
Section 9.07(e); provided that in the event that the Company generates operating
losses during such Fiscal Year which exceed the amount projected under the
applicable Carry-Over Annual Operating Budget had it been implemented, RN Sub
shall be required to contribute (without dilution of MTVN Sub) an amount to the
Company sufficient to satisfy the Company’s operating losses for such Fiscal
Year in excess of the losses projected under the applicable Carry-Over Annual
Operating Budget had it been implemented, not to exceed in the aggregate $[ * ]
(the “Liability Cap”) for such Fiscal Year.
          (c) In the event of a Budget Approval Failure, if all of the Budget
Financial Tests have been met, the Company shall:
     (i) be subject to an operating budget for such Fiscal Year equal to the
product of (x) the Carry-Over Budget Ratio and (y) the projected operating
budget for such Fiscal Year as set forth in the Company’s most recently approved
Business Plan (the “Carry Over Annual Operating Budget”) and the Members shall
only be obligated to fund Additional Cash Contributions for such Fiscal Year
equal to the product of (A) the Carry-Over Budget Ratio and (B) the projected
Additional Cash Contributions for such Fiscal Year as set forth in the Company’s
most recently approved Business Plan; and
     (ii) notwithstanding the provisions of Section 9.03, without the approval
of MTVN Sub, RN Sub shall have until March 15 of such Fiscal Year, at its
option, to cause the Company to adopt a RN Annual Operating Budget (in lieu of
the Carry-Over Annual Operating Budget) to be funded by RN Sub by a Budget Loan
on terms set forth in Section 9.07(e); provided that in the event that the
Company generates operating losses during such Fiscal Year which exceed the
amount projected under the applicable Carry-Over Annual Operating Budget had it
been implemented, RN Sub shall be required to contribute (without dilution of
MTVN Sub) an amount to the Company sufficient to satisfy the Company’s operating
losses for such Fiscal Year in excess of the losses projected under the
applicable Carry-Over Annual Operating Budget had it been implemented, not to
exceed in the aggregate the Liability Cap for such Fiscal Year.
          (d) Any Additional Cash Contributions to be funded pursuant to
Section 9.07(c)(i) shall be funded in accordance with Section 4.04 and be
subject to Section 4.05.
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

36



--------------------------------------------------------------------------------



 



          (e) Any Budget Loan shall (i) have a term ending on the later of
(y) the sixth anniversary of the Effective Date or (z) the second anniversary of
the date of such Budget Loan, (ii) be in a principal amount not to exceed $[ * ]
annually, (iii) be in a principal amount that, when added to the aggregate
outstanding principal amounts of all other then outstanding Capital Loans and
Budget Loans, does not exceed the Aggregate Loan Cap, (iv) bear interest at a
rate equal to the Budget Loan Interest Rate and such, interest shall be solely
“pay-in-kind” and shall be added to the principal amount annually and (v) be
evidenced solely by a promissory note in the form of Exhibit C.
          (f) MTVN Sub shall have the right to participate in any such Budget
Loan on a pro rata basis and on the same terms and conditions applicable to RN
Sub. RN Sub shall provide written notice to MTVN Sub setting forth the proposed
interest rate and principal amount for the Budget Loan, and within six
(6) Business Days after receipt of such notice, MTVN Sub shall provide written
notice to RN Sub stating whether MTVN Sub elects to fund its pro rata share
thereof. Any Budget Loan shall be funded within five (5) Business days after the
date of MTVN Sub’s notice.
          SECTION 9.08. Impasse. (a) If (i) for two consecutive Fiscal Years,
(y) there has been a Budget Approval Failure and (z) any of the Impasse
Financial Tests as set forth in Section 9.08(d) below have not been met or
(ii) an impasse has occurred pursuant to Section 9.07(b)(i), (in each case, an
“Impasse”) then any Member may at any time provide written notice to the other
Member that an Impasse exists.
          (b) Within 10 days of the receipt of such notice of Impasse by the
other Member, the Impasse shall be submitted to the Chief Executive Officers of
MTVN Parent and RN Parent, who shall attempt in good faith to resolve such
matter within 30 days, unless otherwise agreed by each Member.
          (c) If an Impasse has not been resolved by application of the
provisions of Section 9.08(b), then at any time after January 1, 2011, RN Sub
may deliver a Call Notice pursuant to Section 10.03(a) and MTVN Sub may deliver
a Put Notice pursuant to Section 10.03(b).
          (d) The following financial tests (the “Impasse Financial Tests”)
shall be applied in the determination of an Impasse pursuant to
Section 9.08(a)(i). Each test shall be applied in respect of each of the two
most recently completed Fiscal Years:
     (i) actual Revenue of the Company for such Fiscal Year as set forth in the
audited financial statements of the Company is at least 75% of the projected
Revenue as set forth in Financial Test Operating Budget applicable to such
Fiscal Year;
     (ii) the difference of (x) the projected Fully Burdened Operating
Profit/Loss as set forth in the Financial Test Operating Budget applicable to
such Fiscal Year and (y) the actual Fully Burdened Operating Profit/Loss of the
Company for such Fiscal Year calculated from the audited financial statements of
the Company is no greater than 7.5% of the actual Revenue of the Company for
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

37



--------------------------------------------------------------------------------



 



such Fiscal Year as set forth in the audited financial statements of the Company
if such actual Revenue does not exceed $[ * ] or 5% of such actual Revenue if
such actual Revenue exceeds $[ * ]; and
     (iii) the difference of (x) the projected Free Cash Flow as set forth in
the Financial Test Operating Budget applicable to such Fiscal Year and (y) the
actual Free Cash Flow of the Company for such Fiscal Year calculated from the
audited financial statements of the Company is no greater than 7.5% of the
actual Revenue of the Company for such Fiscal Year as set forth in the audited
financial statements of the Company if such actual Revenue does not exceed $[ *
] or 5% of such actual Revenue if such actual Revenue exceeds $[ * ].
          SECTION 9.09. Officers. (a) Subject to Section 9.09(c), the Joint
Committee may from time to time appoint (and subsequently remove) the officers
and other individuals to act on behalf of the Company as “officers” or “agents”
of the Company within the meaning of Section 18-407 of the Delaware Act to
conduct the day-to-day management of the Company, within the limits established
by this Agreement, the other Transaction Documents, the then-current Annual
Operating Budget and any applicable employment agreement and with such other
general or specific authority as the Joint Committee may specify.
          (b) The Company shall be managed on a stand-alone basis in a manner
designed to maximize the long-term economic value of the Company. Decisions
shall be taken in the primary interest of the Company, subject to the express
terms of this Agreement, including Section 11.02, and the other Transaction
Documents unless otherwise agreed by the Members.
          (c) The executive officers of the Company, each of whom shall be
employees of the Company, shall include a General Manager (“GM”), a Chief
Financial Officer (“CFO”), a Senior Marketing Executive and a Senior Programming
Executive. The executive officers of the Company as of the Effective Date are
set forth on Schedule 6. Successors to the initial GM shall be designated by RN
Sub, subject to Section 9.09(f). The initial CFO, Senior Marketing Executive and
the Senior Programming Executive, and their successors, shall each be designated
by RN Sub, subject to approval by MTVN Sub.
          (d) The Joint Committee shall establish the compensation arrangements
of the executive officers on an annual basis.
          (e) The GM, CFO, Senior Marketing Executive and the Senior Programming
Executive may each be removed by the Joint Committee.
          (f) The GM shall tender his or her resignation if, at any date of
determination, the Company has failed to meet any of the GM Financial Tests, and
the
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

38



--------------------------------------------------------------------------------



 



resignation shall be automatically accepted unless otherwise determined by the
Joint Committee with Unanimous Approval in accordance 9.03. In the event the GM
is so removed, the designation of the successor GM shall be subject to approval
by MTVN Sub and shall not be subject to the provisions of this Section 9.09(f)
for a period of two Fiscal Years from the date of his or her appointment as GM.
The following financial tests shall constitute the “GM Financial Tests” and the
satisfaction or non-satisfaction of each test shall be determined 30 days after
the end of each fiscal quarter in respect of the period consisting of the four
most recently completed fiscal quarters (ignoring the Stub Period):
     (i) actual aggregate Revenue of the Company for such four-quarter period as
set forth in the quarterly financial statements of the Company for such
four-quarter period is at least 75% of the projected aggregate Revenue as set
forth in Financial Test Operating Budget(s) applicable to such four-quarter
period;
     (ii) the difference of (x) the projected aggregate Fully Burdened Operating
Profit/Loss as set forth in the Financial Test Operating Budget(s) applicable to
such four-quarter period and (y) the actual aggregate Fully Burdened Operating
Profit/Loss of the Company for such four-quarter period calculated from the
quarterly financial statements of the Company for such four-quarter period is no
greater than 7.5% of the actual aggregate Revenue of the Company for such
four-quarter period as set forth in the quarterly financial statements of the
Company for such four-quarter period if such actual aggregate Revenue does not
exceed $[ * ] or 5% of such actual aggregate Revenue if such actual aggregate
Revenue exceeds $[ * ]; and
     (iii) the difference of (x) the projected aggregate Free Cash Flow as set
forth in the Financial Test Operating Budget(s) applicable to such four-quarter
period and (y) the actual aggregate Free Cash Flow of the Company for such
four-quarter period calculated from the quarterly financial statements of the
Company for such four-quarter period is no greater than 7.5% of the actual
aggregate Revenue of the Company for such four-quarter period as set forth in
the quarterly financial statements of the Company for such four-quarter period
if such actual aggregate Revenue does not exceed $[ * ] or 5% of such actual
aggregate Revenue if such actual aggregate Revenue exceeds $[ * ].
          (g) The GM shall manage and control the business and affairs of the
Company, subject to the requirement to obtain Joint Committee Approval,
Unanimous Approval and Contract Party Approval (as applicable), report to the
Joint Committee and be responsible for hiring and removing all members of the
senior management of the Company (other than as provided for in this
Article IX).
 
[ * ]   designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the Commission.

39



--------------------------------------------------------------------------------



 



          (h) Subject to Section 9.09(b), the GM shall report directly to a
named executive of RN Sub (the “RN Executive”). The RN Executive shall be
designated by, and may be replaced from time to time by, the Chief Executive
Officer of RN Sub. RN Sub shall immediately notify MTVN Sub of any change in the
identity of the RN Executive.
          (i) The CFO shall report to the GM and shall be primarily responsible
for accounting and financial reporting matters of the Company. The Senior
Marketing Executive shall report to the GM and shall be the most senior
executive of the Company primarily responsible for marketing activities of the
Company. The Senior Programming Executive shall report to the GM and shall be
the most senior executive of the Company primarily responsible for programming
activities of the Company.
ARTICLE X
Transfers of Interests
          SECTION 10.01. Restrictions on Transfers. (a) Except as expressly
provided for by this Article X, no Member shall Transfer all or any part of its
or its subsidiaries’ Interests, or any right pertaining thereto, including the
right to receive capital, profits or distributions of the Company pursuant
thereto. To the fullest extent permitted by law, any Transfer in violation of
this Agreement shall be null and void.
          (b) Except as expressly provided for in this Article X, at all times,
a Member must be wholly owned (directly or indirectly) by its Parent. Subject to
Section 10.02(b), if at any time a Member ceases to be wholly owned (directly or
indirectly) by its Parent, then such Person shall automatically cease to be a
Member and shall cease to have any rights hereunder and all Interests held by
such Person shall be deemed to be automatically Transferred to such Parent or to
another wholly owned direct or indirect subsidiary of such Parent designated by
such Parent, which subsidiary shall execute and deliver an Adoption Agreement in
the form of Exhibit A. Upon such Transfer, such Parent or subsidiary shall be
substituted for such Member for all purposes hereof. Notwithstanding anything to
the contrary set forth herein, but subject to Section 10.03(e), the restrictions
on Transfer set forth in this Section 10.01 shall not prohibit any Sale
Transaction; provided, that the ultimate parent entity of a Member following
such Sale Transaction shall be substituted as the “Parent” of such Member for
all purposes hereof, shall execute and deliver an Adoption Agreement in the form
of Exhibit A, and such Member shall continue to have all the rights and
obligations of a “Member” hereunder (it being agreed that if such Member
continues to be an affiliate of MTVN Parent or RN Parent then such ultimate
parent entity shall continue to mean MTVN Parent or RN Parent, as the case may
be).
          (c) It shall be a condition to any Transfer not prohibited by this
Article X that such Transfer shall comply with the provisions of the Securities
Act and applicable state securities laws. Until the Transfer of any Interest has
been registered under the Securities Act, such Interest may not be offered or
sold except pursuant to an exemption

40



--------------------------------------------------------------------------------



 



from, or in a transaction not subject to, the registration requirements of the
Securities Act and applicable state securities laws.
          (d) It shall be a condition to any Transfer not prohibited by this
Article X that no applicable law or judgment issued by any governmental entity
which would prohibit such Transfer shall be in effect, and all consents of, or
declarations or filings with, or expirations of waiting periods imposed by, any
governmental entity necessary for the consummation of such Transfer shall have
been obtained or filed or shall have occurred, and each Member agrees to
cooperate with the other Member to provide such information and make such
filings as shall be necessary to satisfy as promptly as practicable the
foregoing conditions in connection with a proposed Transfer.
          (e) Notwithstanding anything to the contrary contained herein, no
Member shall Transfer any portion of such Member’s Interest if such Transfer
could reasonably cause the Company to be treated as a “publicly traded
partnership” taxable as a corporation within the meaning of Section 7704 of the
Code, as determined by the Joint Committee with Unanimous Approval in accordance
with Section 9.03, or as determined by the Tax Matters Member in situations
governed by Section 7.04(a).
          SECTION 10.02. Permitted Transfers. (a) The following Transfers shall
be permitted at any time from time to time:
     (i) any Transfer by a Member of its Interests to a wholly owned direct or
indirect subsidiary of such Member’s Parent, subject to the provisions of
Section 3.02; and
     (ii) any Transfer by a Member with the prior written consent of the other
Member.
          (b) At any time after the fifth anniversary of the Effective Date (the
period from the Effective Date to such fifth anniversary, the “Restricted
Period”), (i) any Member may Transfer all but not less than all its and its
Affiliates’ Interests to any other Person and (ii) the Parent of a Member may
Transfer all but not less than all its capital stock, voting securities, equity
interests and Equity Rights in all but not less than all Members for which it is
the Parent to any other Person, in each case, subject to the provisions of this
Article X; provided, that, all references in this Agreement to such Transferring
Member (whether RN Sub or MTVN Sub) or Transferring Parent shall thereafter be
deemed to be references to the applicable Transferee Member or Transferee
Parent; provided, further that any Transferee shall have all rights and
obligations of the Transferor under this Agreement, including for the avoidance
of doubt, Article IX and the Put/Call provisions of Section 10.03 and the
Tag-Along provisions of Section 10.04 and the Drag-Along/Right of First Refusal
provisions of Section 10.05 to the same extent as the Transferor; provided,
further, that if the Transferor is RN Parent or an Affiliate of RN Parent and
the Transferee is not an Affiliate of RN Parent then thereafter all of the
consideration in respect of any Put Notice shall be cash without regard to the
Cash Cap and the provisions of Section 10.03(g)(vi) relating to Adjusted RN
Parent Enterprise Value shall cease to be applicable. Notwithstanding any other
provision in this Section

41



--------------------------------------------------------------------------------



 



10.02(b), at any time after the Restricted Period, any Member may, in one or
more transactions, transfer economic participations in an aggregate of less than
50% of such Member’s and its Affiliates’ beneficial economic rights under this
Agreement (the “Beneficial Economic Rights”) to one or more Persons, and the
transfer of such Beneficial Economic Rights in accordance with this sentence
shall not be deemed a Transfer of such Member’s or its Affiliates’ Interests or
rights or obligations under this Agreement, nor will such transfer trigger any
of the put, call, drag-along or tag-along rights hereunder; provided, that
(x) no such transferee shall receive any legal or equitable rights under this
Agreement nor shall any such transferee be an express or implied third party
beneficiary of this Agreement and any such transferee shall look solely to the
transferor to enforce its rights pursuant to such grant; (y) the transferor
shall remain fully liable for all its obligations under this Agreement; and
(z) the transferor shall notify each other Member of any such transfer and the
identity of the transferee no later than 30 days prior to such transfer.
          SECTION 10.03. Put/Call Right. (a) (i) During the 30-day period
beginning on January 1 of each of 2013, 2014 and 2015 and every two years
thereafter, if MTVN Sub has not issued a Put Notice pursuant to Section 10.03(b)
or (ii) at any time after January 1, 2011, if an Impasse in accordance with
Section 9.08(c) shall have occurred, then RN Sub may deliver to MTVN Sub a
written notice stating that RN Sub is willing to buy all of the Interests held
by MTVN Sub and its Affiliates (the “Call Notice”). If RN Sub delivers a Call
Notice, RN Sub shall be obligated to purchase (directly or through any Affiliate
of RN Sub) and MTVN Sub shall be obligated to sell all of its and its
Affiliates’ Interests, at an amount (the “Call Price”) equal to the greater of
(x) the product of the aggregate Participation Percentage of MTVN Sub’s and its
Affiliate’s Interests and the Appraised Value and (y) the original principal
amount of the MTVN Note (the “MTVN Note Value”).
          (b) (i) During the 30-day period beginning on September 1 of the each
of 2012, 2013 and 2014 and every two years thereafter, (ii) if, without the
prior written consent of MTVN Sub, (A) RN Parent announces any Extraordinary
Transaction during the period from August 1 of any such year to October 1 of any
of 2012, 2013 and 2014 and every two years thereafter, then during the thirty
(30) day period following such announcement (an “Extended Put Notice Period”) or
(B) RN Parent announces any Extraordinary Transaction during an Extended Put
Notice Period, then during the thirty (30) day period following such subsequent
announcement, in each case, in addition to and without limiting MTVN Sub’s
rights during the period specified in clause (i) above, or (iii) at any time
after January 1, 2011, if an Impasse in accordance with Section 9.08(c) shall
have occurred, in the case of each of the foregoing clauses (i), (ii) and (iii),
MTVN Sub may deliver to RN Sub a written notice stating that MTVN Sub is willing
to sell to RN Sub all of the Interests held by MTVN Sub and its Affiliates (the
“Put Notice”). If MTVN Sub delivers a Put Notice, RN Sub shall be obligated to
purchase (directly or through any Affiliate of RN Sub) and MTVN Sub shall be
obligated to sell all of its and its Affiliates’ Interests at a price equal to
the Put Price. The “Put Price” means, (x) in the case of a Put Notice pursuant
to clause (i) or clause (ii) of the first sentence of this Section 10.03(b), the
MTVN Preferred Return Portion with respect to the Appraised Value and (y) in the
case of a Put Notice pursuant to clause (iii) above, the product of the

42



--------------------------------------------------------------------------------



 



Participation Percentage of MTVN Sub’s and its Affiliates’ Interests and the
Appraised Value.
          (c) In the event (i) a Call Notice is delivered, MTVN Sub may elect to
receive as consideration any combination of cash and RN Parent Equity, subject,
in the case of RN Parent Equity, to Section 10.03(f). MTVN Sub shall deliver
written notice to RN Sub of its election of consideration (as a percentage of
the total consideration) no later than six (6) Business Days after the delivery
of the Call Notice.
          (d) In the event a Put Notice is delivered, RN Sub (or the purchasing
RN Sub Affiliate) shall provide, in its discretion, as consideration any
combination of cash or RN Parent Equity, subject, in the case of RN Parent
Equity, to Section 10.03(e) and Section 10.03(f); provided that RN Sub (or the
purchasing RN Sub Affiliate) shall not provide nor shall it be required to
provide as consideration a number of shares of RN Parent Equity in excess of the
Stock Cap or an amount of cash in excess of the Cash Cap; provided, further,
that if the Put Price exceeds the sum of the Cash Cap and the Stock Cap then,
subject to Section 10.03(e) and Section 10.03(f), RN Sub (or the purchasing RN
Sub Affiliate) shall be obligated to provide cash in the amount of the Cash Cap
and RN Parent Equity in the amount of the Stock Cap and the remainder shall be
in the form of subordinated debt of RN Sub on market terms determined by an
Investment Bank selected by RN Sub. In making such determination the Investment
Bank shall consider (A) market conditions for issuers similar to RN Parent and
securities similar to those being issued, (B) the actual/estimated credit rating
of RN Parent after giving effect to such issuance and the debt security being
issued, (C) the interest rate environment and credit spreads for similarly
issued securities, (F) the current and projected leverage of RN Parent after
giving effect to such issuance and (G) the interest rate, covenants and other
provisions of a comparable security marketed by RN Parent to a third party and
priced at par. RN Sub shall deliver written notice to MTVN Sub of its election
of consideration (as a percentage of the total consideration) no later than six
(6) Business Days after the delivery of the Put Notice. As used herein “Cash
Cap” means the sum of (y) $100 million plus (z) 50% of the amount by which the
unrestricted cash and Cash Equivalents on hand of RN Parent (as determined on
the day before delivery of the Put Notice) exceeds $150 million (before giving
effect to any deduction of the $100 million referred to in (y) above). For the
avoidance of doubt, if the unrestricted cash and Cash Equivalents on hand of RN
Parent on the day before delivery of the Put Notice is $250 million, the Cash
Cap shall mean $150 million.
          (e) In the event that (x) a Change of Control of RN Parent, (y) sale
of substantially all assets of the RN Sub Music Group or (z) any action or
transaction that would result in the Common Stock ceasing to be listed on NASDAQ
without a concurrent listing on the New York Stock Exchange or the American
Stock Exchange, is

43



--------------------------------------------------------------------------------



 



approved, announced or consummated, RN Sub shall thereafter be obligated to
offer all of the consideration for any Put Notice (whether delivered before or
after such approval, announcement or consummation) in the form of cash without
regard to the Cash Cap.
          (f) In the event that any portion of the consideration to be provided
pursuant to a Call Notice or a Put Notice is in the form of RN Parent Equity,
(i) the number of shares of Common Stock that RN Sub shall be required to
deliver to MTVN Sub shall be limited such that MTVN Sub’s holdings of
outstanding shares of Common Stock immediately following the transaction shall
account for less than 20% of the outstanding shares of Common Stock immediately
prior to the transaction and (ii) if the number of shares of Common Stock that
would otherwise be delivered to MTVN Sub would exceed 15% of the total shares of
Common Stock outstanding after giving effect to the transaction, then RN Sub
shall be entitled to deliver any such excess shares in the form of Non-Voting
Equity (the foregoing clauses (i) and (ii), collectively, the “Stock Cap”). The
number of the shares of RN Parent Equity to be delivered by RN Sub shall be
equal to (A) the dollar amount of RN Parent Equity to be delivered, divided by
(B) the Volume Weighted Average Price of the Common Stock over the 30
trading-day period ending immediately prior to the date of the Put/Call Closing
(the “Pricing Period”); provided further that, if an Extraordinary Transaction
is publicly disclosed during such Pricing Period, the Pricing Period and the
Put/Call Closing shall be delayed as necessary to in order to ensure that such
Volume Weighted Average Price reflects the effects of such Extraordinary
Transaction.
          (g) In the event a Call Notice or Put Notice is delivered, the Members
shall attempt to mutually agree on the appraised value of 100% of the Interests
in the Company (the “Appraised Value”). If the Members are unable to reach
agreement within 30 days from the date of such Call Notice or Put Notice, as
applicable, then each Member shall retain within 21 days thereafter an appraiser
to determine the Appraised Value and shall notify the other Member in writing of
its selection.
     (i) If either Member fails to notify the other Member of its selection
within such 21-day period, the sole appraiser selected shall make the
determination and such determination shall be referred to as the Appraised Value
and shall be final for purposes hereof. If each Member so notifies the other
Member, then each Member, in consultation with its appraiser, shall,
simultaneously with the other Member, submit its determination of the Appraised
Value (the “Initial Appraised Value”) in writing to such other Member within
45 days from the date of the selection of such appraisers. If the determinations
of Initial Appraised Value by the appraisers vary by 10% or less from the
average of such two determinations, the Appraised Value shall be the average of
the two determinations. If such determinations vary by more than 10% from the
average of such two determinations, then five (5) Business Days later, the
Members shall simultaneously exchange their adjusted proposal for the Appraised
Value (the “Adjusted Proposed Appraised Value”). If the Adjusted Proposed
Appraised Values vary by less than 10% from the average of the two Adjusted
Proposed Appraised Values, the Appraised Value shall be the average of the
Adjusted Proposed Appraised Values. If the Adjusted Proposed Appraised Values
vary by

44



--------------------------------------------------------------------------------



 



more than 10% from the average of the two Adjusted Proposed Appraised Values,
then five (5) Business Days later, Members shall select a third appraiser (the
“Third Appraiser”) by simultaneously exchanging lists of five Investment Banks
that have experience valuing businesses similar to the Company and that did not
participate in the determination of any Initial Appraised Value. The lists shall
rank the Investment Banks from one to five in order of sequential preference. If
such lists contain one or more common names, the Investment Bank with the lowest
combined preferential ranking (the sum of the sequential preference from each
list) shall be the Third Appraiser. If two or more proposed Investment Banks
have identical combined preferential rankings, the Third Appraiser shall be
selected based on the proposed appraiser with the identical lowest combined
preferential ranking by coin flip, lottery, or other random means. If such lists
contain no common name, the Members shall immediately request that the two
appraisers chosen by each Member select the Third Appraiser from among the two
highest ranked Investment Banks on each Member’s list, or if the appraisers are
unable to agree, then the Members shall request that New York office of JAMS
select the Third Appraiser. If the Investment Bank initially selected to be the
Third Appraiser is unwilling or unable to serve as the Third Appraiser (or
unwilling to serve for a reasonable fee), then the Third Appraiser shall be
selected using the foregoing process but as if such initially selected
Investment Bank had not been proposed by either Member. Within 45 days from the
date of its selection as such, the Third Appraiser shall select the Adjusted
Proposed Appraised Value that it believes is closest to the fair market value of
such interests and notify each Member of such determination of the Appraised
Value.
     (ii) In determining the Appraised Value, the appraisers shall not apply any
minority or liquidity discount and shall not apply any synergy premium, but
shall assume an open market sale of 100% of the Company to a third party and
shall utilize one or more of the following valuation methods: (w) analysis of
discounted cash flow, (x) publicly-traded comparable company multiples,
(y) comparable precedent transaction multiples and (z) other accepted valuation
methods for businesses similar to the Company at the time of the appraisal.
     (iii) In determining the Appraised Value, the appraisers shall be required
to consider the actual historical results of the Company and projections
included in the most recently approved Business Plan as the primary source of
financial projections for the Company, while also giving due consideration to
other information submitted by the Members.
     (iv) In determining the Appraised Value, the appraisers (v) shall determine
the fair market value as of the most recently ended fiscal quarter (the
“Valuation Date”), (w) shall assume that the Company will continue to operate in
the normal course of business after consummation of the Put/Call Closing,
(x) shall not attribute any additional cost or loss of value to RN Parent’s
ability after the Valuation Date to raise prices for, or RN Parent’s or the
Company’s ability to terminate its provision of, services pursuant to the RN
License and Services Agreement (and the Company’s resulting need to obtain
replacement services),

45



--------------------------------------------------------------------------------



 



but instead shall assume that the Company will continue to have the right to
purchase services from RN Parent pursuant to the RN License and Services
Agreement on the terms most recently in effect between the parties as of the
Valuation Date provided that with respect to an Appraised Value in connection
with the exercise of the Put or Call in 2012 or 2013, such terms shall be those
most recently in effect, regardless of what other terms may have been agreed but
have not yet taken effect, (y) shall exclude all business and operations taxes
of the State of Washington applicable to services provided or to be provided by
RN Parent to the Company pursuant to the RN License and Services Agreement,
(z) shall also give consideration to the values the assets might bring in an
open market sale, (aa) shall include any remaining monies due under the MTVN
Note as a funding source for the Company’s purchase of advertising from MTVN and
(bb) shall increase the total dollar value of their appraisals by the excess (if
any) of $20 million over the value assigned to the Company’s international
digital radio business.
     (v) In determining the Appraised Value, the appraisers shall assume that
the parent company of the Company is converted from a tax partnership to a
stand-alone taxable “C-corporation” pursuant to a tax-free incorporation
transaction at the time the Call Notice or Put Notice is delivered (“Deemed
Incorporation”). Accordingly, the financial projections shall be adjusted by the
appraiser in consultation with management of the Company to reflect the expected
future tax burden associated with the Company being a C-corporation, the
expected future tax benefit of various deductions and future net operating
losses and the resulting Appraised Value should reflect the impact of these
adjustments. In addition, for purposes of calculating the potential future tax
burden of the Company, the assumed tax basis of the assets of the Company shall
be equal to the tax basis of the Company’s assets immediately prior to the
Deemed Incorporation.
     (vi) For so long as the Common Stock is listed on NASDAQ, the New York
Stock Exchange or the American Stock Exchange, absent extraordinary
circumstances, (A) in the case of a Put Notice, the Appraised Value minus the
MTVN Preferred Return Portion with respect to the Appraised Value shall not
exceed the Adjusted RN Parent Enterprise Value at the date of delivery of the
Put Notice and (B) in the case of a Call Notice, the product of (x) the
aggregate Participation Percentage of RN Sub’s and its Affiliates’ Interests and
(y) the Appraised Value, shall not exceed the Adjusted RN Parent Enterprise
Value at the date of delivery of the Call Notice. If such portion of the
Appraised Value exceeds the applicable limit set forth in clause (A) or
(B) above, the Appraised Value shall be reduced to the extent necessary to
comply with the applicable limit.
     (vii) The determination of the Appraised Value in accordance with the
foregoing procedure shall be final and binding on the Members and shall be the
Appraised Value.

46



--------------------------------------------------------------------------------



 



          (h) A Transfer pursuant to this Section 10.03 shall be consummated at
a closing (the “Put/Call Closing”), at the offices of the Company, within
45 days of notice pursuant to Section 10.03(g) of the Appraised Value; provided
that such period shall be extended for such additional periods as shall be
necessary to obtain any requisite governmental or regulatory approvals. At the
Put/Call Closing (the date and time of which shall be designated by RN Sub and
provided to MTVN Sub in writing at least seven days prior thereto), (i) RN Sub
shall pay MTVN Sub the Call Price or Put Price being sold in the Call Notice or
Put Notice, as applicable, together with interest on such amount accrued at the
Budget Loan Interest Rate from the Valuation Date to the date of the Put/Call
Closing, in the form(s) of consideration required pursuant to this Section 10.03
and (ii) MTVN Sub shall deliver an assignment of its and its Affiliates’
Interests duly executed by MTVN Sub and its applicable Affiliates, free and
clear of any Liens. Any cash consideration shall be paid by wire transfer of
immediately available funds to the account specified by MTVN Sub. RN Parent
hereby represents and warrants that any shares of RN Parent Equity issued to
MTVN Sub and its Affiliates shall be duly authorized, validly issued, fully paid
and nonassessable, and shall be listed on NASDAQ, the New York Stock Exchange or
the American Stock Exchange. RN Parent and its Board of Directors shall take all
actions, including the adoption of any resolutions, as may be necessary to
ensure that any “shareholder rights plan” or similar takeover defense and
anti-takeover statutes are inapplicable to such issuance of shares of RN Parent
Equity, including that none of MTVN Sub or its Affiliates (including for
purposes of this sentence only, Viacom Inc. and its affiliates) will be subject
to Section 23B.19 et. seq. of the Washington Business Corporation Act (including
any restriction on “significant business transactions” with RN Parent under
Section 23B.19.40 of the Washington Business Corporation Act) or any successor
statute with respect to or as a result of such issuance of shares of RN Parent
Equity. Concurrent with the delivery of any RN Parent Equity to MTVN Sub and its
Affiliates, the Stockholder Agreement shall become effective.
          SECTION 10.04. Tag-Along Right. (a) At any time and from time to time
following the Restricted Period, if RN Sub or any of its Affiliates seeks to
Transfer in any transaction or series of related transactions all of the
Interests of RN Sub and its Affiliates (including an indirect Transfer through
the Transfer of a Member as permitted by Section 10.02(b)(ii)), RN Sub shall
provide written notice (the “Tag-Along Notice”) to MTVN Sub of the identity of
the prospective Transferee, the purchase price, the terms of the prospective
Transferee’s financing (if any and if known), the anticipated date of closing of
the proposed Transfer and any other material terms and conditions of the
Transfer (the “Tag-Along Terms”).
          (b) Upon receipt of a Tag-Along Notice, MTVN Sub shall have the right
to Transfer all of its and its Affiliates’ Interests in such proposed Transfer
on the Tag-Along Terms, exercisable by delivering written notice to RN Sub
within 10 Business Days from the date of receipt of the Tag-Along Notice. The
right of MTVN Sub pursuant to this Section 10.04(b) shall terminate with respect
to that proposed Transfer if not exercised within such 10-Business Day period.

47



--------------------------------------------------------------------------------



 



          (c) Following the expiration of the 10-Business Day period referred to
in Section 10.04(b), if MTVN Sub shall have exercised its right to participate
in such Transfer pursuant to Section 10.04(b), MTVN Sub shall then be entitled
and obligated to sell to the prospective Transferee such all of its and its
Affiliates’ Interests on the Tag-Along Terms. All consideration received by RN
Sub, MTVN Sub and their respective Affiliates shall be determined in accordance
with Section 10.04(f). MTVN Sub shall be subject, on a several and not a joint
basis, to the same representations and warranties (but only to its knowledge
with respect to matters relating to the Company, it being agreed that the
associated indemnity obligation shall be the same as that of RN Sub), covenants,
indemnities (in any event not to exceed the value of consideration to be
received by MTVN Sub and its Affiliates), holdback and escrow provisions, if
any, and any similar components of the Tag-Along Terms to which RN Sub is
subject and which have been disclosed as part of the Tag-Along Notice; provided,
however, that neither MTVN Sub nor MTVN Parent nor any of their respective
Affiliates shall be required to be subject to any non-competes, exclusivities or
other restrictions on, or agreements relating to, the businesses of MTVN Parent
or any of its Affiliates, other than the restrictions set forth in Section 2.08
(or a subset thereof), which may continue to bind MTVN Parent for a reasonable
period, not to exceed five (5) years, following the closing of the Transfer, as
disclosed as part of the Tag-Along Notice. Each party shall bear its own
expenses in connection with a Transfer pursuant to this Section 10.04.
          (d) At the closing of the proposed Transfer (which date, place and
time shall be designated by RN Sub and provided to MTVN Sub, if MTVN Sub
participates in such Transfer pursuant to Section 10.04(b), in writing at least
seven days prior thereto), MTVN Sub shall deliver an assignment agreement
Transferring all of its and its Affiliates’ Interests, duly executed by MTVN Sub
and its applicable Affiliates, free and clear of any Liens, against delivery of
the purchase price therefor.
          (e) In the event that, following delivery of a Tag-Along Notice, the
10-Business Day period set forth in Section 10.04(b) shall have expired without
any exercise of the rights under Section 10.04(b) by MTVN Sub, RN Sub shall have
the right, during the 130-day period following the expiration of such
10-Business Day period, to Transfer to the prospective Transferee the offered
Interests on the Tag-Along Terms, provided, that all consideration received by
RN Sub and its Affiliates shall be determined in accordance with
Section 10.04(f). In the event that RN Sub shall not have consummated such
Transfer within such 130-day period, any subsequent Transfer of the Interests
shall once again be subject to the terms of this Section 10.04.
          (f) MTVN Sub shall be entitled to receive the MTVN Preferred Return
Portion with respect to the aggregate value of all consideration payable to MTVN
Sub, RN Sub and their respective Affiliates in connection with all Transfers
pursuant to this Section 10.04 in accordance with the preferred returns set
forth in the definition of MTVN Preferred Return Portion.
          SECTION 10.05. Drag-Along Right/Right of First Refusal. (a) At any
time following the Restricted Period, in the event that RN Sub shall have
entered into an agreement with any Person or Persons (such Person, a “Drag-Along
Purchaser”)

48



--------------------------------------------------------------------------------



 



regarding the sale of all of its and its Affiliates’ Interests (including the
Transfer of a Member by a Parent as permitted in Section 10.02(b)(ii)) RN Sub
shall be entitled, at its option, to require MTVN Sub to include all of its and
its Affiliates’ Interests in such sale (the “Drag-Along Right”). The Drag-Along
Right shall be exercised by written notice (the “Drag-Along Notice”) to MTVN
Sub, at least 30 days prior to signing of the proposed sale, of the identity of
the Drag-Along Purchaser, the consideration offered for RN Sub’s and its
Affiliates’ Interests (the “Drag-Along Price”), the terms of the Drag-Along
Purchaser’s financing (if any and if known), the anticipated date of closing of
the proposed Transfer and any other material terms and conditions of the
proposed sale (the “Drag-Along Terms”).
          (b) Upon receipt of the Drag-Along Notice, MTVN Sub shall have the
right to purchase and RN Sub shall be obligated to sell all of its and its
Affiliates’ Interests at the Drag-Along Price and on the Drag-Along Terms (the
“Right of First Refusal”), it being agreed that if any portion of the Drag-Along
Price includes non-cash consideration, MTVN Sub may substitute cash or MTVN
Parent stock or debt. The Right of First Refusal shall be exercised by written
notice to RN Sub within 10 Business Days after receipt of the Drag-Along Notice.
The Right of First Refusal shall terminate if not exercised within such
10-Business Day period.
          (c) In the event that the Right of First Refusal is exercised pursuant
to Section 10.05(b), at the closing of such Transfer (which date, place and time
shall be designated by MTVN Sub and provided to RN Sub in writing at least seven
days prior thereto; provided that such date shall be no later than the date of
closing proposed in the Drag-Along Terms (subject to reasonable extension for
regulatory filings)), RN Sub shall deliver an assignment agreement Transferring
its and its Affiliates’ Interests, duly executed by RN Sub and its applicable
Affiliates, free and clear of any Liens, against delivery of the purchase price
therefor.
          (d) In the event the Right of First Refusal is terminated pursuant to
Section 10.05(b), MTVN Sub shall be obligated to sell all of its and its
Affiliates’ Interests to the Drag-Along Purchaser on the Drag-Along Terms at a
price equal to the greater of (i) the product of (x) the ratio of the
Participation Percentage of MTVN Sub’s Interests over the Participation
Percentage of RN Sub’s Interest and (y) the Drag-Along Price and (ii) the MTVN
Note Value; provided, that (A) if (1) the consideration offered to MTVN Sub by
the Drag-Along Purchaser is not Liquid, (2) such consideration would, in the
reasonable judgment of MTVN Sub (to be confirmed by MTVN Sub’s outside counsel
if so requested by RN Sub), cause MTVN Sub, MTVN Parent or any of their
respective Affiliates to be subject to any statute, law, ordinance, rule or
regulation promulgated by any Governmental Entity (as defined in the
Transaction, Contribution and Purchase Agreement) (other than securities laws)
that would not otherwise restrict such Persons or (3) the exercise of such
Drag-Along Right is related to a transaction or series of transactions involving
a Change of Control of RN Parent, then MTVN Sub shall be entitled to elect to
receive 100% of the consideration in the form of cash in an amount equal to the
price determined as set forth above and (B) MTVN Sub, shall be subject, on a
several and not a joint basis, to the same representations and warranties (but
only to its knowledge with respect to matters relating to the Company, it being
agreed that the

49



--------------------------------------------------------------------------------



 



associated indemnity obligation shall be the same as that of RN Sub),
indemnities (in any event not to exceed the value of consideration to be
received by MTVN Sub and its Affiliates), holdback and escrow provisions, if
any, and any similar components of the Drag-Along Terms to which RN Sub is
subject and which have been disclosed as part of the Drag-Along Notice to the
extent known at the time of the giving such Drag-Along Notice, provided,
however, that neither MTVN Sub nor MTVN Parent nor any of their respective
Affiliates shall be subject to any non-competes, exclusivities or other
restrictions on, or agreements relating to, the businesses of MTVN Parent or any
of its Affiliates. MTVN Sub shall make its election as to form of consideration
by written notice to RN Sub within 10 Business Days after receipt of the
Drag-Along Notice. At the closing of such Transfer (which anticipated date,
place and time shall be designated in the Drag-Along Terms), each of MTVN Sub
and RN Sub shall deliver an assignment agreement Transferring all of its and its
Affiliates’ respective Interests, duly executed by MTVN Sub or RN Sub and their
respective applicable Affiliates, as applicable, free and clear of any Liens,
against delivery of the respective purchase price therefor.
          (e) Each party shall bear its own expenses in connection with a
Transfer pursuant to this Section 10.05.
ARTICLE XI
Limitation on Liability, Exculpation
          SECTION 11.01. Limitation on Liability. The debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Covered Person shall be obligated personally for any such debt, obligation or
liability of the Company; provided, however, that the foregoing shall not alter
any Member’s obligation to make Contributions pursuant to Article IV or
Article IX when and to the extent the same shall become due pursuant thereto or
any Member’s obligation to return funds wrongfully distributed to it.
Notwithstanding the foregoing, nothing in this Article XI shall alter or reduce
a current or former employee’s obligations or liabilities to the Company under
any employment, non-compete, non-solicitation, or other agreement related to
such Person’s current or former employment by the Company.
          SECTION 11.02. Exculpation of Covered Persons. (a) Except as expressly
provided herein, to the fullest extent permitted by applicable law (including
Section 18-1101 of the Delaware Act), no Covered Person shall be liable,
including under any legal or equitable theory of fiduciary duty or other theory
of liability, to the Company or to any other Covered Person for any losses,
claims, damages or liabilities incurred by reason of any act or omission
performed or omitted by such Covered Person on behalf of the Company arising
from, related to, or in connection with, this Agreement or the Company’s
business or affairs, except for any losses, claims, damages or liabilities
arising from such Covered Person’s fraud, bad faith, or wilful misconduct.
          (b) Whenever in this Agreement a Member or Member Representative is
permitted or required to make decisions, such Member or Member Representative
may

50



--------------------------------------------------------------------------------



 



make such decisions with regard to the interests of the Company or the interests
of a Member and its Affiliates, as such Person may determine in its sole
discretion, and such Person shall not be subject to any other or different
standard (including any legal or equitable standard of fiduciary or other duty)
imposed by this Agreement or any relevant provisions of law or in equity or
otherwise. The provisions of this Agreement, to the extent that they restrict or
eliminate the duties and liabilities of a Member or Member Representative
otherwise existing at law or in equity, are agreed by the parties hereto to
replace such other duties and liabilities of such Member or Member
Representative.
          (c) Officers and employees of the Company shall be expected to perform
their duties and make decisions in furtherance of the best interests of the
Company, regardless of whether such officers or employees are designated by a
particular Member. Such officers and employees shall be subject to (i) the same
fiduciary duties of care and loyalty as are employees and officers of
corporations under the law of the State of Delaware and (ii) notwithstanding the
provisions of Section 11.02(a), liability for losses, claims, damages or
liabilities arising from such person’s gross negligence in the performance of
such duties (in addition to any liabilities arising from such person’s fraud,
bad faith or wilful misconduct).
          (d) A Covered Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company, the Joint Committee or management of the
Company by any Person as to matters the Covered Person reasonably believes are
within such Person’s professional or expert competence.
          SECTION 11.03. Renunciation of Corporate Opportunities. (a) If any
Member or any employee, officer, director, agent, stockholder, member, manager,
partner or Affiliate of any of the foregoing (other than an employee or officer
of the Company) acquires knowledge of a potential transaction or matter which
may be a Corporate Opportunity or otherwise is then exploiting any Corporate
Opportunity, the Company shall have no interest in such Corporate Opportunity
and no expectancy that such Corporate Opportunity be offered to the Company, any
such interest or expectancy being hereby renounced, so that, as a result of such
renunciation, and for the avoidance of doubt, such Person (i) shall have no duty
to communicate or present such Corporate Opportunity to the Company, (ii) shall
have the right to hold any such Corporate Opportunity for its (and/or its
officers’, directors’, agents’, stockholders’, members’, managers’, partners’ or
Affiliates’) own account or to recommend, sell, assign or transfer such
Corporate Opportunity to Persons other than the Company or any subsidiary of the
Company and (iii) shall not breach any fiduciary or other duty to the Company,
in such Person’s capacity as a Member or otherwise, by reason of the fact that
such Person pursues or acquires such Corporate Opportunity for itself, directs,
sells, assigns or transfers such Corporate Opportunity to another Person, or
does not communicate information regarding such Corporate Opportunity to the
Company.
          (b) Notwithstanding the provisions of this Section 11.03, the Company
does not renounce any interest or expectancy it may have in any Corporate
Opportunity that is offered to an employee or officer of the Company who is also
a director, officer or

51



--------------------------------------------------------------------------------



 



employee of any Member or their respective Affiliates if such opportunity is
expressly offered to such Person in his or her capacity as an employee or
officer of the Company.
          (c) Except as otherwise expressly provided in any other agreement to
which the Members may be a party, (i) the Members and their employees, officers,
directors, agents, stockholders, members, managers, partners and Affiliates may
engage or invest in, independently or with others, any business activity of any
type or description, including those that might be the same as or similar to the
Company’s business or the business of any subsidiary of the Company, (ii) none
of the Company, any subsidiary of the Company or any Person Beneficially Owning
Interests shall have any right in or to such business activities or ventures or
to receive or share in any income or proceeds derived therefrom and (iii) to the
extent required by applicable law in order to effectuate the purpose of this
Section 11.03, the Company shall have no interest or expectancy, and
specifically renounces any interest or expectancy, in any such business
activities or ventures.
          SECTION 11.04. Indemnification. (a) The Company shall, to the fullest
extent permitted under the Delaware Act as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
said law permitted the Company to provide prior to such amendment), indemnify
and hold harmless each Covered Person (and the Company shall be authorized with
approval of the Joint Committee in accordance with Section 9.02(c) to indemnify
any employee of the Company or any subsidiary of the Company) against all
losses, claims, damages, liabilities and expenses (including attorneys’ fees,
judgments, fines or penalties and amounts paid or to be paid in settlement)
incurred or suffered by him or her arising from any threatened, pending or
completed action, suit, investigation or proceeding relating to the Company’s
business and affairs, except (i) for direct or derivative claims of the Company
or any of its subsidiaries against such Covered Person or claims of a Member
against such Covered Person or (ii) where such losses, claims, damages,
liabilities or expenses resulted from the fraud, bad faith or wilful misconduct
of such indemnified Person or a breach by such indemnified Person of the
covenants and express obligations set forth in this Agreement or the
representations, warranties, covenants or obligations set forth in any other
Transaction Document. The right to indemnification conferred in this Agreement
shall be a contract right and shall include the right to be paid by the Company,
the expenses (including attorney’s fees) incurred in defending any such
proceeding in advance of its final disposition, such advances to be paid by the
Company within 20 days after the receipt by the Company of a statement or
statements from the claimant requesting such advance or advances from time to
time, subject to the Company’s receipt of a written undertaking of the
indemnified Person to repay any such advances if it shall be finally judicially
determined that such Person was not entitled to be indemnified by the Company in
connection with such suit, investigation or proceeding.
          (b) The obligations of the Company under this Section 11.04 shall be
satisfied solely out of and to the extent of the Company’s assets, and no
Covered Person shall have any personal liability on account thereof.

52



--------------------------------------------------------------------------------



 



          (c) The Company may maintain insurance, at its expense, to protect
itself and any Member, Member Representative, officer, employee or agent of the
Company or another limited liability company, corporation, partnership, joint
venture, trust or other enterprise against any expense, liability or loss,
whether or not the Company would have the power to indemnify such Person against
such expense, liability or loss under the Delaware Act.
ARTICLE XII
Defaults; Withdrawal; Bankruptcy of a Member
          SECTION 12.01. Events of Default. (a) An “Event of Default” with
respect to a Member shall include:
     (i) a Transfer by such Member of its Interests other than in accordance
with this Agreement;
     (ii) a Contribution Default of such Member;
     (iii) the Bankruptcy of such Member or its Parent; and
     (iv) any material breach by such Member of a material provision of this
Agreement that remains uncured for a period of 30 days after written notice from
the Company or the other Member specifying in detail the nature of such breach.
          (b) Upon and during the continuance of an Event of Default with
respect to a Member (a “Defaulting Member”), such Defaulting Member shall lose
its rights to vote with respect to decisions requiring approval of the Joint
Committee and its rights of Unanimous Approval pursuant to Section 9.03, other
than (A) its right to approve amendments to this Agreement that would (x) impose
new obligations or liabilities on such Defaulting Member or the Parent of such
Defaulting Member or any of their Affiliates or (y) have a disproportionately
adverse effect on the rights of such Defaulting Member under this Agreement
relative to the effect of such amendment on the other Member and (B) its right
to approve matters described in Section 10.01(e).
          (c) The rights and remedies referred to in this Section 12.01 shall be
in addition to, and not in limitation of, any other rights or remedies available
to any non-defaulting Member or the Company under this Agreement or at law or in
equity.
          SECTION 12.02. Events of Withdrawal. Except as otherwise provided in
this Agreement, no Member shall withdraw from the Company.
ARTICLE XIII
Dissolution and Termination
          SECTION 13.01. Dissolution. (a) The Company shall not be dissolved by
the admission of Additional Members or Substitute Members pursuant to
Section 4.02.

53



--------------------------------------------------------------------------------



 



          (b) Subject to Section 12.02, no Member shall withdraw from the
Company and, to the fullest extent permitted by applicable law, no Member shall
take any action to dissolve, terminate or liquidate the Company or to require
apportionment, appraisal or partition of the Company or any of its assets, or to
file a bill for an accounting, except as specifically provided in this
Agreement, and each Member, to the fullest extent permitted by applicable law,
hereby waives any rights to take any such actions (or have such actions taken on
its behalf) under applicable law, including any right to petition a court for
judicial dissolution under Section 18-802 of the Delaware Act.
          (c) The Company shall be dissolved and its business wound up upon the
earliest to occur of any one of the following events:
     (i) the sale or other disposition of all or substantially all the assets of
the Company;
     (ii) at the time there are no Members;
     (iii) the written agreement of all the Members;
     (iv) the entry of a decree of judicial dissolution under Section 18-802 of
the Delaware Act, in contravention of this Agreement;
     (v) the Bankruptcy, insolvency or dissolution of a Member or the occurrence
of any other event that terminates the continued membership of a Member (in
either case, the “Bankrupt Member”), unless RN Sub, if MTVN Sub is the Bankrupt
Member, or MTVN Sub, if RN Sub is the Bankrupt Member, or each of RN Sub and
MTVN Sub, if any other Member is the Bankrupt Member, agrees to continue the
Company within 90 days of such Bankruptcy, insolvency or dissolution or unless
each of the other Members agrees to continue the Company within 90 days of such
Bankruptcy, insolvency or dissolution; and
     (vi) the end of the Term.
          SECTION 13.02. Winding Up of the Company. (a) Upon dissolution, the
Company’s business shall be liquidated in an orderly manner. Members holding a
majority of the Interests may approve one or more liquidation trustees to act as
the liquidation trustee in carrying out such liquidation. In performing its
duties, the liquidation trustee is authorized to sell, distribute, exchange or
otherwise dispose of the assets of the Company in accordance with the Delaware
Act and in any reasonable manner that the liquidation trustee shall determine to
be in the best interest of the Members with the goal of maximizing the proceeds
to the Members.
          (b) The proceeds of the liquidation of the Company shall be
distributed in the following order and priority:
     first, to the creditors (including any Members or their respective
Affiliates that are creditors) of the Company in satisfaction of all of the
Company’s liabilities (whether by payment or by making reasonable

54



--------------------------------------------------------------------------------



 



provision for payment thereof, including the setting up of any reserves which
are, in the judgment of the liquidation trustee, reasonably necessary therefor);
and
(i) second, to the Members on a pro rata basis.
(c) Upon liquidation, the License and Services Agreements shall be terminated.
          SECTION 13.03. Distribution of Property. In the event it becomes
necessary in connection with the liquidation of the Company to make a
distribution of property in kind, subject to the priority set forth in
Section 13.02, the liquidation trustee shall have the right to compel each
Member to accept a distribution of any asset in kind, so long as the portion of
such asset to be distributed is determined based upon the amount of cash that
would be distributed to such Member if such property were sold for an amount of
cash equal to the fair market value of such property, as determined by the
liquidation trustee in good faith.
          SECTION 13.04. Claims of Members. No Member shall have a right to
demand a return of any Contribution made pursuant to this Agreement or the
Transaction Agreement.
          SECTION 13.05. Termination. The Company shall terminate when all of
the assets of the Company, after payment of or reasonable provision for the
payment of all debts and liabilities of the Company, shall have been distributed
to the Members in the manner provided for in this Article XIII and when
permitted by this Agreement, and the certificate of formation of the Company
shall have been canceled in the manner required by the Delaware Act.
ARTICLE XIV
Miscellaneous
          SECTION 14.01. Notices. Except as otherwise expressly provided in this
Agreement, all notices, requests and other communications to any party hereunder
shall be in writing (including a facsimile or similar writing) and shall be
given to such party at the address or facsimile number set forth for such party
in Schedule 7 hereto or as such party shall hereafter specify for the purpose by
notice to the other parties. Each such notice, request or other communication
shall be effective (i) if given by facsimile, at the time such facsimile is
transmitted and the appropriate confirmation is received (or, if such time is
not during a Business Day, at the beginning of the next such Business Day),
(ii) if given by mail, five Business Days (or, (x) if by overnight courier, one
Business Day, or (y) if to an address outside the United States, seven Business
Days) after such communication is deposited in the mails with first-class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered at the address specified pursuant to this Section 14.01.

55



--------------------------------------------------------------------------------



 



          SECTION 14.02. No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of all the parties hereto and their
successors and assigns, and their legal representatives. No Member may assign
this Agreement or any of its rights, interests or obligations in connection with
a Transfer of Interests hereunder except to the extent such rights, interests
and obligations relate to Interests and the Transfer of such Interests is in
accordance with this Agreement and is provided for or contemplated herein.
Except as provided in Article XI, this Agreement is not intended to confer any
rights or remedies hereunder upon, and shall not be enforceable by, any Person
other than the parties hereto.
          SECTION 14.03. Waiver. No failure by any party to insist upon the
strict performance of any covenant, agreement, term or condition of this
Agreement or to exercise any right or remedy consequent upon a breach of such or
any other covenant, agreement, term or condition shall operate as a waiver of
such or any other covenant, agreement, term or condition of this Agreement. Any
party by notice given in accordance with Section 14.01 may, but shall not be
under any obligation to, waive any of its rights or conditions to its
obligations hereunder, or any duty, obligation or covenant of any other party.
No waiver shall affect or alter the remainder of this Agreement but each and
every covenant, agreement, term and condition hereof shall continue in full
force and effect with respect to any other then existing or subsequent breach.
The rights and remedies provided by this Agreement are cumulative and the
exercise of any one right or remedy by any party shall not preclude or waive its
right to exercise any or all other rights or remedies.
          SECTION 14.04. Integration. This Agreement, the other Transaction
Documents and all other written agreements contemporaneously entered into
herewith by the parties constitute the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersede all prior agreements and
understandings of the parties in connection herewith, and no covenant,
representation or condition not expressed in this Agreement shall affect, or be
effective to interpret, change or restrict, the express provisions of this
Agreement.
          SECTION 14.05. Headings. The titles of Articles and Sections of this
Agreement are for convenience only and shall not be interpreted to limit or
amplify the provisions of this Agreement.
          SECTION 14.06. Counterparts. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which, taken together, shall constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties.
          SECTION 14.07. Severability. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions hereof
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid; provided, however, that in such case the Members
shall endeavor to amend or modify this

56



--------------------------------------------------------------------------------



 



Agreement to achieve to the extent reasonably practicable the purpose of the
invalid provision.
          SECTION 14.08. Amendments and Modifications. Subject to
Section 3.02(a), this Agreement may be amended or modified at anytime and from
time to time with Unanimous Approval in accordance with Section 9.03 and subject
to Section 12.01(b) and shall be set forth in a written instrument executed by
each party to be bound (subject to Section 12.01(b)).
          SECTION 14.09. Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof.
          SECTION 14.10. Dispute Resolution. Any and all disputes arising out of
or relating to any aspect of this Agreement shall be resolved pursuant the
provisions set forth in Schedule 9.
          SECTION 14.11. Waiver of Jury Trial. Each of the parties to this
Agreement irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated by this Agreement.
          SECTION 14.12. Confidentiality. Each Member expressly acknowledges
that such Member may receive confidential and proprietary information relating
to the Company, including information relating to the Company’s financial
condition and business plans, and that the disclosure of such confidential
information to a third party would cause irreparable injury to the Company.
Except with the prior written consent of the Company, no Member shall disclose
any such information to a third party (other than on a “need to know” basis to
any Affiliate or any employee, agent, representative or contractor of such
Member or its Affiliates), and each Member shall use reasonable efforts to
preserve the confidentiality of such information. The obligations of a Member
under this Section 14.12 shall survive the termination of this Agreement or
cessation of a Member’s status as a Member for a period of two years.
Information exchanged between Members shall be non-confidential unless exchanged
pursuant to a separate confidentiality agreement executed between such Members.
Notwithstanding the foregoing, a Member shall not be bound by the
confidentiality obligations in this Section 14.12 with respect to any
information that is currently or becomes (a) required to be disclosed by such
Member pursuant to applicable law, including Federal or state securities laws,
or a domestic national securities exchange rule (but in each case only to the
extent of such requirement), (b) required to be disclosed in order to protect
such Member’s Interests or enforce such Member’s rights under this Agreement
(but in each case only to the extent of such requirement and only after
consultation with the Company), (c) publicly known or available in the absence
of any improper or unlawful action on the part of such Member or (d) known or
available to such Member via legitimate means other than through or on behalf of
the Company or the other Members.

57



--------------------------------------------------------------------------------



 



          SECTION 14.13. Publicity. Neither the Company nor any Member shall
issue any public release or make any press statement about the Company, its
business or the other transactions contemplated thereby without the consent of
each Member, except as otherwise required by applicable law or a domestic
national securities exchange rule.
          SECTION 14.14. Absence of Presumption. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event of ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointed by such parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
          SECTION 14.15. Expenses. Each Member shall be responsible for its own
expenses incurred in connection with this Agreement, other than reasonable
out-of-pocket expenses of the Tax Matters Member pursuant to 7.03(c) which shall
be borne by the Company.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

58



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed by the
parties hereto as of the day and year first above written.

                  RealNetworks, Inc.,
 
           
 
      By    
 
               /s/ ROBERT GLASER
 
           
 
          Name: Robert Glaser
 
          Title: Chief Executive Officer
 
                RealNetworks Digital Music of California, Inc,
 
           
 
      By    
 
               /s/ ROBERT GLASER
 
           
 
          Name: Robert Glaser
 
          Title: President & CEO
 
                Viacom International Inc.,
 
           
 
      By    
 
               /s/ MICHAEL D. FRICKLAS
 
           
 
          Name: Michael D. Fricklas
 
          Title: Executive Vice President,
General Counsel and Secretary
 
                DMS Holdco Inc.,
 
           
 
      By    
 
               /s/ MICHAEL D. FRICKLAS
 
           
 
          Name: Michael D. Fricklas
 
          Title: Executive Vice President

59



--------------------------------------------------------------------------------



 



SCHEDULE 9
DISPUTE RESOLUTION
Article I
Dispute Resolution. (a) Any and all disputes arising out of or relating to any
provision of this Agreement, except as set forth in paragraph (g), shall be
resolved exclusively pursuant to arbitration conducted in Seattle, Washington
and administered by JAMS or any successor entity thereto (“JAMS”), in accordance
with its Comprehensive Rules and Procedures (“JAMS Rules”) as modified by the
provisions herein. The arbitration shall be conducted by a panel of three (3)
arbitrators (the “panel”). Each party shall select one arbitrator (a “party
arbitrator”) and the two party arbitrators shall select a third arbitrator, who
will be the Chairperson. The persons considered for selection as arbitrators
hereunder shall not be limited to persons identified by JAMS. All three
arbitrators shall be neutral and independent of the appointing party. There
shall be no ex parte communications with the party arbitrators after the first
organizational meeting. The confidentiality of all proceedings related to any
arbitration shall be strictly maintained, as shall the confidentiality of any
documents, deposition testimony, or other information exchanged in relation to
the arbitration proceedings (except as information may be required in any
judicial proceeding brought to enforce these arbitration provisions or any award
rendered hereunder).
(b) Without limiting the generality of paragraph (a), it is understood that this
Article does not apply to any disputes concerning intellectual property rights,
other than to disputes arising out of any express grant or license of any
intellectual property rights owned or controlled by any of the parties to this
Agreement and made or allegedly made to one another or to the Company pursuant
to any of the transaction documents entered into in connection with the creation
of the Company, including but not limited to disputes relating to the scope,
nature or duration of such grant or license, whether there has been a grant or
license of certain intellectual property rights, and/or the applicable terms,
conditions, limitations, representations and warranties and indemnities relating
to or arising from any such grant or license, all of which disputes, for the
avoidance of doubt, shall be subject to arbitration pursuant to the terms
hereof.
(c) Prior to commencing arbitration, a party shall deliver notice of the
applicable dispute to the other parties and the parties shall meet and discuss
possible resolution of such dispute. Within thirty (30) days of delivery of
notice of a dispute, senior executives of the MTVN Music Group and RN Parent
shall meet and attempt to negotiate a resolution. After notice and the
expiration of such thirty (30) day period either party may commence arbitration.
(d) The panel shall be requested to use reasonable efforts to render its
decision and award within six (6) months of the first organizational meeting.
The panel shall allow reasonable discovery, relevant to the issues before it,
subject to the goal of completing the proceedings within the specified time
frame. Except with respect to custodial depositions, depositions shall be
limited to a maximum total number of fifty hours for each party, except in
extraordinary cases. The decision of the panel shall be final.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
(e) The panel shall render findings of fact and conclusions of law and a written
opinion setting forth the basis and reasons for any decision reached. In
rendering an award, the panel shall determine the rights and obligations of the
parties according to the substantive laws of the State of Delaware and of the
United States.
(f) The panel shall have the authority to grant any equitable or legal relief
that would be available in any judicial proceeding instituted to resolve the
disputed matter, including interim relief, but the panel shall not have the
authority to grant any remedies the parties have waived in the Agreement or to
award punitive or exemplary damages. The panel shall have the authority to award
costs, including reasonable attorneys fees, of any arbitration.
(g) Each of the parties agrees that it will not bring any action relating to the
interpretation, application or enforcement of the provisions of this Article or
seeking emergency or temporary relief prior to appointment of the panel in any
court other than a Federal or state court sitting in the State of Delaware, and
the laws of the State of Delaware shall apply to any such action. With respect
to any such action, each of the parties hereby consents to and submits itself
and its property to the personal jurisdiction of any Federal or state court
located in the State of Delaware. Each of the parties hereby waives any rights
such party may have to personal service of a summons, complaint or other process
in connection with such an action and agrees that service may be made by
registered or certified mail addressed to such party and sent in accordance with
the provisions of this Agreement. The parties acknowledge and agree that upon
appointment of the panel, it shall have the exclusive authority to grant relief.
(h) The parties hereby also consent to the personal jurisdiction of any Federal
or state court in the County of New York or in Seattle, Washington, for the
purpose of confirming any award and entering judgment thereon. The parties
hereby waive any and all objections that they may have as to jurisdiction or
venue in any of such courts.

 